EXHIBIT 10.2

 

LEASE *

 

NORTH SHORE DRIVE PITTSBURGH

 

CONTINENTAL/NORTH SHORE II, L.P.

LANDLORD

 

DEL MONTE CORPORATION

TENANT

--------------------------------------------------------------------------------

* Portions of the material in this Exhibit have been redacted pursuant to a
request for confidential treatment, and the redacted material has been filed
separately with the Securities and Exchange Commission (the "Commission"). A
series of asterisks have been placed in the precise places in this Agreement
where we have redacted information, and the asterisks are keyed to a legend
which states that the material has been omitted pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.


--------------------------------------------------------------------------------

1.   

BASIC LEASE PROVISIONS.

   1 2.   

PREMISES.

   3 3.   

TERM.

   10 4.   

USE.

   13 5.   

RENT.

   15 6.   

UTILITIES AND SERVICES.

   23 7.   

REAL AND PERSONAL PROPERTY TAXES.

   26 8.   

INSURANCE.

   28 9.   

LANDLORD’S REPAIRS AND MAINTENANCE .

   29 10.   

TENANT’S MAINTENANCE AND REPAIRS.

   30 11.   

ALTERATIONS AND SURRENDER.

   31 12.   

DAMAGE AND DESTRUCTION.

   32 13.   

CONDEMNATION.

   34 14.   

ASSIGNMENT AND SUBLETTING.

   35 15.   

DEFAULT; REMEDIES.

   37 16.   

TENANT’S RIGHT TO CURE LANDLORD’S DEFAULTS.

   38 17.   

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT.

   39 18.   

INDEMNITY.

   39 19.   

LANDLORD’S LIABILITY.

   40 20.   

SIGNS.

   40 21.   

BROKER’S FEE.

   41 22.   

ESTOPPEL CERTIFICATE.

   41 23.   

ENVIRONMENTAL MATTERS/HAZARDOUS MATERIALS.

   42 24.   

SUBORDINATION.

   43 25.   

PARKING.

   45 26.   

HOLDING OVER.

   47 27.   

LANDLORD’S AND TENANT’S ACCESS.

   47 28.   

SEVERABILITY.

   47 29.   

TIME OF ESSENCE.

   47 30.   

DEFINITION OF RENT.

   47 31.   

INCORPORATION OF PRIOR AGREEMENTS.

   47 32.   

AMENDMENTS.

   48 33.   

NOTICES.

   48 34.   

WAIVERS.

   48 35.   

BINDING EFFECT; CHOICE OF LAW.

   48 36.   

ATTORNEYS’ FEES.

   48 37.   

MERGER.

   49 38.   

QUIET POSSESSION.

   49 39.   

AUTHORITY.

   49 40.   

CONFLICT.

   49 41.   

INTERPRETATION.

   49 42.   

RECORDING.

   50 43.   

RELATIONSHIP OF PARTIES.

   50 44.   

CONFIDENTIALITY.

   50

 

i



--------------------------------------------------------------------------------

45.   

RIGHT OF FIRST REFUSAL TO PURCHASE.

   50 46.   

WAIVER OF JURY TRIAL.

   51 47.   

FORCE MAJEURE.

   51 48.   

EXPANSION AND CONTRACTION.

   51 49.   

PROVISIONS REGARDING GROUND LEASE.

   56 50.   

COVENANTS ON USE.

   57 51.   

MISCELLANEOUS.

   58

 

Exhibits:


--------------------------------------------------------------------------------

     Exhibit A    Legal Description of Parcels 12 and 13 Exhibit A-1    Master
Plan Exhibit B    Building Plans Exhibit B-1    Building Specifications
Exhibit C    Work Agreement Exhibit D    Commencement Date Memorandum Exhibit E
   Cleaning Specifications Exhibit F    Landlord Consent Exhibit G    Rules and
Regulations Exhibit H    Parking Areas

 

Schedules:


--------------------------------------------------------------------------------

    Schedule 5.2   Operating Expense Budget Schedule 23.4   Environmental
Disclosure Schedule 49(c)   Affirmative Covenants

 

ii



--------------------------------------------------------------------------------

LEASE

 

1. BASIC LEASE PROVISIONS.

 

1.1    DATE:    December 31, 2003 1.2    LANDLORD:    Continental/North Shore
II, L.P. 1.3    TENANT:    Del Monte Corporation 1.4    PREMISES ADDRESS:   
             North Shore Drive, Pittsburgh, Pennsylvania 1.5   
APPROXIMATE RENTABLE AREA OF PREMISES:    178,911 rentable square feet, subject
to adjustment pursuant to Section 2.5 hereof. 1.6    PERMITTED USE:    General
office use and other lawful incidental uses that are not otherwise prohibited by
restrictions of record, including without limitation, shipping and receiving,
cafeterias, test kitchens, training facilities, computer centers. 1.7    TERM:
   15 Lease Years, commencing on the Commencement Date. A Lease Year shall be a
period of 12 calendar months beginning with the Commencement Date or any
anniversary thereof (unless such Commencement Date shall be other than the first
day of a calendar month in which event the first Lease Year shall begin on the
first day of the following calendar month). 1.8    COMMENCEMENT DATE:    As
described in Section 3.3. 1.9    BASE RENT:   

Commencement Date thru the expiration of the 5th Lease Year (**** per rentable
square foot per year)

**** annual ****/ monthly

 

Lease Years 6 thru 10 (**** per rentable square foot per year)

****/ annual ****/ monthly

 

Lease Years 11 thru 15 (**** per rentable square foot per year)

****/ annual ****/ monthly

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.10   TENANT’S PROPORTIONATE SHARE OF OPERATING EXPENSES:   

Calculated as set forth in Section 5.2(b) and subject to adjustment pursuant to
Section 2.5.

 

Initially:

(a)    Universal Common Area Operating Expenses: ****

(b)    Building Operating Expenses:

Primary Building        ****

Bridge Space              ****

Adjoining Building   ****

1.11  

REAL ESTATE BROKER:

LANDLORD:

   None     TENANT:    Grubb & Ellis Company 1.12   EXHIBITS AND SCHEDULES
ATTACHED TO LEASE:   

Exhibit A – Legal Description of Parcels 12 and 13

Exhibit A-1 - Master Plan

Exhibit B – Building Plans

Exhibit B-1 – Building Specifications

Exhibit C – Work Agreement

Exhibit D – Commencement Date Memorandum

Exhibit E – Cleaning Specifications

Exhibit F – Landlord Consent

Exhibit G – Rules and Regulations

Exhibit H – Parking Areas

 

Schedule 5.2 – Operating Expense Budget

Schedule 23.4 – Environmental Disclosure

Schedule 49(c) – Affirmative Covenants

1.13  

CONSTRUCTION REPRESENTATIVES:

LANDLORD:

  

Michael Hudec

 

    TENANT:    To Be Determined

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

2



--------------------------------------------------------------------------------

1.14    ADDRESSES FOR NOTICES:           LANDLORD:   

Continental/North Shore II, L.P.

c/o Continental Real Estate Companies

150 E. Broad Street, Suite 800

Columbus, OH 43215

Attention: Property Management

     TENANT:   

Del Monte Corporation

One Market @ the Landmark

San Francisco, California 94105

Attn: Director, Corporate Real Estate

         

Copy to:

 

Klett Rooney Lieber & Schorling

40th Floor, One Oxford Centre

Pittsburgh, PA 15219

Attention: John A. Barbour, Esquire

 

2. PREMISES.

 

2.1 Demise and Acceptance.

 

(a) Landlord hereby leases to Tenant, and Tenant leases from Landlord, the
Premises, to have and to hold for the Term of this Lease, subject to the terms,
covenants and conditions of this Lease. The “Premises” shall be defined to mean
178,911 rentable square feet of space (subject to adjustment as described in
Section 2.5 below) comprised of:

 

(i) 153,137 rentable square feet inside the Primary Building, consisting of the
entire 2nd, 3rd, 4th, 5th and 6th floors plus the entire 1st floor enclosed
lobby of the Primary Building (excluding chases, elevators, shafts and
stairwells that serve the Primary Building);

 

(ii) the entire Bridge Space, containing approximately 12,856 rentable square
feet; and

 

(iii) the entire 6th floor of the Adjoining Building, containing approximately
12,918 rentable square feet (excluding elevators, shafts and stairwells).

 

(b) Landlord shall construct the Primary Building, the Bridge Space, and the
Adjoining Building in accordance with the terms of this Lease. The “Primary
Building” will be a 6-story building with approximately 181,623 square feet of
rentable space with the first floor being office/retail and restaurant space and
five stories of office space. The “Bridge Space,” connecting the Primary
Building and the Adjoining Building, will consist of three stories of
approximately 4,285 square feet of rentable space per floor for a total of
12,856 square feet. The “Adjoining Building” will be a six-story office building
with approximately 76,140 square feet of rentable space with the first floor
being office/retail and restaurant space. The Primary Building, Bridge Space and
Adjoining Building are hereinafter collectively referred to as the “Buildings”.)

 

3



--------------------------------------------------------------------------------

(c) The Buildings will be located on Parcels 12 and 13 in the Development
(“Parcels 12 and 13”), as such Parcels are designated on the Master Plan
entitled “North Shore Master Plan:1” prepared by Myers Schmalenberger, Inc. and
dated August 13, 2002 (“Master Plan”), such Buildings to be constructed by
Landlord as part of the development project contemplated on the north shore of
the City of Pittsburgh, Pennsylvania (herein referred to as the “Development”).
A legal description and site plan of Parcels 12 and 13 is attached to this Lease
as Exhibit A and made a part hereof; a copy of the Master Plan is attached to
this Lease as Exhibit A-1 and made a part hereof. The parties acknowledge that
Parcels 12 and 13 will be leased by Landlord from North Shore Developers, L.P.
(“Master Landlord”), pursuant to a lease agreement to be entered into (“Ground
Lease”). As of the date of this Lease, the terms and conditions contained in
this Lease shall be in full force and effect save and except those requiring
Tenant to pay Rent, Operating Expenses and Real Property Taxes.

 

(d) As of the date of this Lease Tenant has not yet determined its initial
square footage requirement for that portion of the Premises located in the
Adjoining Building (other than as set forth in clause (a)(iii) above). So that
Tenant will have an ongoing opportunity to assess its requirements for
additional space, Landlord agrees that prior to the Delivery Date Landlord will
consult with Tenant during or prior to Landlord’s discussions with prospective
office tenants in the Adjoining Building. In addition, unless during such
consultations Tenant has previously waived its Right of First Refusal in writing
as to particular office space (as to a particular prospective tenant with whom
Landlord is having discussions) Tenant shall have the Right of First Refusal as
to such space in the Adjoining Building, in accordance with the terms set forth
in Section 48.1 below. After the Delivery Date, Tenant’s Right of First Refusal
shall continue as set forth in Section 48.1 of this Lease, but Landlord’s
obligation to consult with Tenant pursuant to this subsection (d) will end.

 

2.2 Common Areas. The Premises are leased together with: (i) the right to use,
in common with Landlord and other tenants in the Buildings, and their respective
agents, invitees and employees all exterior areas and facilities (including
without limitation sidewalks, driveways and landscaped areas) on Parcels 12 and
13 which are made available by Landlord to Tenant and other tenants in the
Buildings and/or to the general public, in common (“Exterior Common Areas”), and
(ii) the right to use, in common with Landlord and other tenants in the
Buildings, and their respective agents, invitees and employees, common public
areas and facilities within the interior of the Buildings (“Interior Common
Areas”), including, without limitation, elevators and stairwells (except that
elevators and stairwells between floors of the Primary Building shall be for the
exclusive use of Tenant, its employees and invitees); and (iii) the use of the
parking areas pursuant to the terms in Section 25 of this Lease (the Interior
Common Areas and Exterior Common Areas are collectively referred to herein as
the “Common Areas”).

 

2.3 Condition of Premises. Landlord represents and warrants to Tenant that on
the Delivery Date: (i) the Buildings (including all building systems) will be in
good working order and such condition so as not to violate (and to be in full
compliance with) any laws, ordinances, codes or regulations, whether existing or
whether constituting violations upon discovery of the facts; and (ii) no
Hazardous Materials (as defined in Section 23 below) will exist at the Buildings
and, to the best of Landlord’s knowledge, and except as set forth on Schedule
23.4 attached hereto, at Parcels 12 and 13. Such representation and warranty may
be relied upon by Tenant in accepting this Lease and possession of the Premises.

 

4



--------------------------------------------------------------------------------

2.4 Landlord Work. Landlord shall at its sole cost and expense complete the site
work and Buildings’ core and shell construction in accordance with the Final
Construction Plans (as defined in Section 2.6(b) below) and Exhibits B and B-1
attached hereto and made part hereof (collectively, the “Landlord Work”). Should
any item on Exhibit B or Exhibit B-1 conflict with the Final Construction Plans,
the Final Construction Plans will control.

 

2.5 Size of Premises. After construction of the Buildings, Landlord will direct
the architect to measure the square footage included within the Premises and in
the Buildings utilizing the American National Institute Publication ANSI
Z65.1-1998, as promulgated by the Building Owners and Managers Association (the
“BOMA Guidelines”). After such measurement is complete and accepted as accurate
by Landlord and Tenant, the parties shall execute the Commencement Date
Memorandum in the form of Exhibit D, attached hereto and made a part hereof,
confirming the rentable square footage of the Building, the Premises, the Base
Rent and Tenant’s Proportionate Share. If the rentable square footage of the
Premises is less or more than as set forth in Section 1.5, the Base Rent,
Tenant’s Proportionate Share, and other charges payable by Tenant shall be
adjusted accordingly.

 

2.6 Plans and Specifications.

 

(a) Within 90 days of the date hereof, Landlord shall deliver to Tenant for
Tenant’s approval (i) structural steel and foundation drawings including plans
for site work in developing Parcels 12 and 13, and (ii) design development plans
for the Buildings (collectively, “Preliminary Design Development Plans”). Tenant
shall notify Landlord within 14 days after receipt of such Preliminary Design
Development Plans of Tenant’s approval or disapproval of same. Such approval
shall not be unreasonably withheld. Should Tenant disapprove, Tenant shall
provide its reasons therefore, and Landlord and Tenant shall work together in
good faith to modify the Preliminary Design Development Plans to address
Tenant’s concerns and requirements. In the event Tenant does not respond within
said 14 days, Tenant shall be deemed to have approved the same. Notwithstanding
the foregoing, but subject to the following two sentences, Landlord shall not be
obligated to make changes to the Preliminary Design Development Plans that would
result in an increase in the scope of the Landlord’s Work as outlined on
Exhibits B and B-1. Landlord and Tenant acknowledge that Exhibit B is, in
certain respects, conceptual in nature and accordingly may not fully describe
with specificity all elements of Landlord’s Work intended to be covered by
Exhibit B. In that regard, a change to the Preliminary Design Development Plans
suggested by Tenant will not be deemed an increase in the scope of Landlord’s
Work if the intent thereof is to clarify a construction detail reasonably
suggested by Exhibit B. The Preliminary Design Development Plans as approved by
Tenant (or deemed approved, as set forth above), shall be referred to herein as
the “Final Design Development Plans.”

 

(b) Within 90 days after the Final Design Development Plans have been agreed
upon and as long as Tenant has delivered its space plan within the time required
by Section 4(a) of the Work Agreement, Landlord shall submit to Tenant for
Tenant’s approval, detailed plans, working drawings and detailed specifications
for the Landlord Work (including all architectural, engineering, mechanical and
electrical drawings, and including plans for landscaping and any other on-site
work not reflected in the plans approved under subsection (a) above, relating to
the development of Parcels 12 and 13 and the construction of the Buildings) (the
“Proposed Construction Plans”), at Landlord’s sole cost and expense, to be in
conformity

 

5



--------------------------------------------------------------------------------

with the Final Design Development Plans. The Proposed Construction Plans shall
not cover the Tenant Improvement Work described below. Tenant shall notify
Landlord within 14 days after receipt of the Proposed Construction Plans of
Tenant’s approval or disapproval of same. Such approval shall not be
unreasonably withheld. Should Tenant disapprove, Tenant shall provide its
reasons therefore and Landlord shall change or modify the Proposed Construction
Plans to address Tenant’s comments. Notwithstanding the foregoing, Landlord
shall not be obligated to make any changes or modifications to the Proposed
Construction Plans requested by Tenant that increase the scope of the Landlord’s
Work outlined in the Final Design Development Plans. In the event Tenant does
not respond within said 14 days, Tenant shall be deemed to have approved the
same. Once the Proposed Construction Plans have been approved by Tenant (or
deemed approved), a copy or a list of the mutually approved plans and
specifications for the Landlord Work shall become part of this Lease (the “Final
Construction Plans”).

 

(c) Approval of the Final Construction Plans shall not be deemed to be an
agreement that they are in compliance with law nor shall such approval impose
any liability on Tenant, it being agreed that Landlord has responsibility for
compliance with all building codes and other applicable laws and requirements as
they relate to the Landlord Work. No material changes from the Final
Construction Plans shall be incorporated without the prior written approval of
Tenant. A “material change” is a change to the Final Construction Plans that
will (i) lessen the quality of materials or equipment used in construction of
the Buildings, (ii) change or alter the configuration of the Buildings, the
Premises’ interior or the materials or appearance of the Buildings’ exterior, or
(iii) have an adverse effect on the operation of the utilities or systems that
will service the Premises.

 

(d) In the event that after the Final Construction Plans are approved, Tenant
requests changes thereto that will result in an increase in cost to Landlord of
constructing the Landlord Work (a “Change Order Request”), then Landlord shall
provide Tenant with a detailed estimate of the increase in cost (including,
without limitation, architectural, engineering, and construction contractor’s
fees) and Tenant may either, at Tenant’s option (i) revise Tenant’s request to
reduce or eliminate such increase in costs, or (ii) pay such increase, in which
event Tenant and Landlord shall agree upon the method by which such increase
shall be paid. Tenant and Landlord agree that all work constituting a Change
Order will include a fee of **** to Landlord’s general contractor for profit and
overhead.

 

(e) The following additional terms and conditions apply to all Change Order
Requests: (i) in addition to any increase in cost, Landlord shall also advise
Tenant of the number of days of delay, if any, that Landlord reasonably believes
implementation of the Change Order Request will cause to the Commencement Date
(a “Change Order Delay”), and by signing any Change Order (as defined below),
Tenant will be deemed to have agreed that, notwithstanding any provision in this
Lease to the contrary, the Commencement Date will be deemed to have occurred on
the date it would have occurred, but for the aggregate number of days of Change
Order Delays; (ii) in no event shall Landlord be obligated to implement any
Change Order Request if such Change Order Request, by itself or taken together
with all previous Change Orders, will result in more than 30 days of Change
Order Delay or will result in a net increase in

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

6



--------------------------------------------------------------------------------

the cost of the Landlord Work greater than (****) and Tenant will not agree to
pay such increased cost as and when it is incurred by Landlord; (iii) in no
event shall Landlord be obligated to implement any Change Order Request until
Tenant has delivered to Landlord a written change order (“Change Order”), in
form and substance reasonably prescribed by Landlord, setting forth, inter alia,
the increase in cost attributable to the Change Order Request and the number of
days of Change Order Delay, and if such Change Order is not delivered to
Landlord within 5 business days of presentation to Tenant, then Tenant shall be
conclusively deemed to have withdrawn its request for that particular Change
Order Request; and (iv) Tenant’s obligation to pay for any increased cost of the
Landlord Work caused by Change Orders shall specifically survive termination of
this Lease.

 

2.7 Contractors. Tenant acknowledges that Continental Building Systems (“CBS”)
will be the general contractor for the Landlord Work.

 

2.8 Performance.

 

(a) Landlord shall be responsible to obtain approval (“Approvals”) from the
Sports & Exhibition Authority and any other public authorities having
jurisdiction and approval rights thereof, for the proposed design concept for
the Buildings as shown on the concept renderings prepared by Strada dated
November 17, 2003 labeled “Park Elevation” and “Esplanade Elevation” (which are
part of Exhibit B hereto). Tenant’s obligations under this Lease are contingent
and conditioned on Landlord’s obtaining the Approvals, without significant
conditions or modifications to the plans presented. Landlord acknowledges that
time is of the essence and hereby covenants and agrees to use diligent efforts
to satisfy the foregoing contingency as soon as practicable and shall proceed
with dispatch to obtain the Approvals. Landlord shall keep Tenant apprised of
its progress in obtaining the Approvals, by providing Tenant with copies of all
documentation and other materials submitted or received in connection with the
same, and also providing status reports at least twice per month, or more often
if requested by Tenant, setting forth in reasonable detail Landlord’s efforts
and progress in obtaining the Approvals. If at any time after the date of this
Lease Landlord learns or believes that the Approvals will not be obtained by
April 1, 2004 or that the Approvals will require significant modifications, then
Landlord shall within 24 hours notify Tenant of the same.

 

If the Approvals are denied or require modifications to the design concept,
Landlord shall immediately notify Tenant. If Tenant determines that such
modifications are significant, or if by April 1, 2004 the Approvals are not
obtained without significant modification (or in lieu thereof, Tenant is not
given evidence, satisfactory to Tenant in its sole discretion, that the
Approvals will be obtained without significant modification), then Tenant shall
have the option to cancel this Lease by providing notice of cancellation to
Landlord prior to April 21, 2004 (or, if prior to April 1 Landlord had notified
Tenant that the Approvals were denied or require modifications, then 20 days
after such notice). Should Tenant elect to cancel this Lease, neither party
shall have any further obligation hereunder, except that upon such cancellation
Tenant shall have the right, in Tenant’s discretion, to require Landlord to
grant to Tenant, for consideration of ****, an exclusive option to lease space
at Parcels 12 and 13, upon the same economic terms as set forth in this Lease,
in the event Landlord should at any time in the future obtain the

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

7



--------------------------------------------------------------------------------

Approvals or a court judgment or order granting, or requiring the SEA or other
public bodies to grant, the Approval. Such option shall be in writing and shall
require Tenant to exercise the option, if at all, within 30 days after receipt
of notification from Landlord that such Approvals or court judgment has been
obtained.

 

For purposes of this Section 2.8(a), a significant modification as to the
Approvals shall be any condition or requirement imposed by the SEA or other
public body that, in Tenant’s good faith and reasonable judgment, represents
more than a minor deviation to the concept plans as presented for Approval. By
way of example, and not limitation, (i) a change in the configuration of the
Buildings, (ii) elimination or reconfiguration of the Bridge, and (iii) a
deviation in the depicted height of the Building parapet, are three examples of
non-minor deviations.

 

(b) Landlord will commence the Landlord Work within 10 days after mutual
approval of the Final Construction Plans, receipt of all necessary permits and
the Approvals and its acquisition of leasehold title to Parcels 12 and 13.
Provided, however, that if prior to commencing the Landlord Work Landlord has
requested Tenant’s written waiver of Tenant’s right to terminate this Lease
under Section 2.8(a), Landlord shall not be obligated to commence Landlord Work
until Tenant has provided such waiver. After having commenced the Landlord Work,
Landlord shall proceed diligently to complete the Landlord Work in accordance
with the Final Construction Plans. The Landlord Work shall be performed in a
good and workmanlike manner and in compliance with all building codes and other
applicable laws and regulations of governmental authorities or boards of fire
insurance underwriters or the like. Should Landlord fail to commence
construction of the Landlord Work by July 1, 2004, or if at any time title to
Parcels 12 and 13 reverts to the Stadium Authority of the City of Pittsburgh
(“Stadium Authority”) pursuant to the terms of the deed between the Stadium
Authority and the Master Landlord, Tenant shall have the right to notify
Landlord in writing that Tenant intends to terminate this Lease. Upon such
notification, Landlord shall have 15 days within which to commence the Landlord
Work and/or regain leasehold title to Parcels 12 and 13, and provide Tenant with
verification thereof. If Landlord does not so commence the Landlord Work within
such time period Tenant may terminate this Lease by written notice to Landlord,
such notice to be given anytime after such 15 day period, but prior to the
commencement of the Landlord Work.

 

2.9 Inspection by Tenant. From and after the date hereof, Tenant, its agents,
employees, representatives, and consultants may enter the Buildings to inspect
the progress of the Landlord Work and to determine if the Landlord Work is being
performed in accordance with the requirements of this Lease, without being
deemed to have taken possession; provided, however, that Tenant on behalf of
itself, its agents, employees, representatives, and consultants agrees that
neither Tenant nor its agents, employees, representatives, and consultants shall
interfere with the Landlord Work.

 

2.10 Landlord Guaranty. Within the first 60 days after the Commencement Date,
Tenant shall have the right to deliver to Landlord a list of Punch List items
(as defined in Section 3.2 of this Lease) with respect to the Landlord Work that
Tenant may discover. The existence of a Punch List shall not postpone the
Commencement Date as long as the items to be completed on the Punch List are
customarily classified as “punch list” items in the construction industry and do
not delay or interfere with Tenant’s occupancy. Landlord shall correct the Punch
List items within 30 days after Landlord receives the Punch List, or such longer
period as may be necessary

 

8



--------------------------------------------------------------------------------

as long as Landlord is proceeding diligently to complete such items. Landlord
agrees to correct any defects in the Landlord Work provided Tenant gives notices
of defects to Landlord prior to the first anniversary of the Commencement Date.
This time limitation shall not apply to latent defects in the Landlord Work that
Tenant could not reasonably have discovered prior the expiration of such time
period. Landlord shall maintain on file warranties and guaranties pertaining to
contractors’ work and the mechanical systems of the Buildings and the Premises.
Subsequent to the initial one-year warranty period, and to the extent
assignable, Landlord shall assign (without recourse against Landlord) all
guaranties and warranties to Tenant that relate to equipment and other portions
of the Premises that Tenant is required to maintain pursuant to the terms of
this Lease. In the event that any of the guaranties or warranties is not
assignable, Landlord agrees to enforce said guaranties and warranties on
Tenant’s behalf.

 

2.11 Tenant Improvement Work. Landlord shall perform certain Tenant Improvement
Work defined in the Exhibit C to this Lease (the “Work Agreement”) and make
installations in and on the Premises in order to prepare the Premises for
Tenant’s occupancy, in accordance with the terms set forth in the Work
Agreement. The costs that are associated with the Tenant Improvement Work and
all phases thereof (including but not limited to labor and materials, planning,
permitting, administration, construction and/or installation phase of the work)
shall be included in the Construction Allowance as delineated in Section 10.2 of
the Work Agreement. Tenant shall be responsible for any costs associated with
the Tenant Improvement Work that are in excess of the Construction Allowance.
Should Landlord fail to begin the Tenant Improvement Work as required herein, or
stop the Tenant Improvement Work for a period of 30 days for reasons other than
a Force Majeure Event or Tenant Delay, Tenant may, upon 15 days prior written
notice to Landlord and Landlord’s mortgagee, elect to perform or cause such work
to be performed at Landlord’s sole cost and expense unless within such 15 day
period Landlord is able to commence or resume the Tenant Improvement Work. If
Tenant performs any Tenant Improvement Work, and Landlord fails to reimburse
Tenant upon demand for the cost of any portion of the Tenant Improvement Work
performed by Tenant, Tenant shall have the right to offset such sum against
monthly installments of Base Rent as Base Rent becomes due, in an amount up to
**** of each installment until Tenant has been fully reimbursed.

 

2.12 Refurbishment Allowance. Provided an Event of Default has not occurred and
is continuing, during the 8th Lease Year, Tenant shall be entitled to a
refurbishment allowance equal to **** per square foot of the then rentable area
of the Premises, to be applied toward improving and refurbishing the Premises
(the “Refurbishment Allowance”). For purposes of determining the then rentable
area of the Premises, the rentable area of the Premises as of the Commencement
Date shall be used (taking into account any contraction rights Tenant may have
exercised pursuant to Section 48 hereof). If requested by Tenant, Landlord will
undertake the construction of the leasehold improvements. Any costs of such
improvements that exceeds the Refurbishment Allowance shall be paid by Tenant.
Tenant shall be responsible for providing any plans and obtaining any necessary
approvals for such work, provided that Tenant may apply a portion of the
Refurbishment Allowance toward its cost of designing and permitting any such
leasehold improvements. The work shall be constructed in accordance with the
provisions of Exhibit C to this Lease, to the extent applicable. Tenant shall
have the option of constructing the

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

9



--------------------------------------------------------------------------------

leasehold improvements itself in which event Landlord shall reimburse Tenant the
cost thereof, not to exceed the amount of the Refurbishment Allowance, within
thirty (30) days of receipt of invoices and lien waivers reasonably satisfactory
to Landlord.

 

3. TERM.

 

3.1 Term. The Term of this Lease is as specified in Section 1.7. In the event
that Tenant elects Tenant’s option to extend the Term in accordance with the
provisions of Section 3.5 hereof, then the word “Term” as used throughout the
Lease shall include any such Extension Period (as defined in Section 3.5).

 

3.2 Delivery Date.

 

(a) The “Delivery Date” shall occur when Landlord has Substantially Completed
the Landlord Work and the Tenant Improvement Work in accordance with the
requirements and criteria set forth in this Lease, and delivers possession of
the entire Premises to Tenant. Landlord will give Tenant at least 30 days
advance written notice advising Tenant of the date on which Landlord expects the
Delivery Date to occur. “Substantial Completion” or “Substantially Completed”
shall mean, for purposes of this Lease that (i) the Landlord Work and the Tenant
Improvement Work have been completed by Landlord in such a manner that will
allow Tenant to utilize the Premises for their intended purposes, though minor
details of construction, mechanical adjustment or decoration remain to be
performed, the noncompletion of which does not materially interfere with
Tenant’s use of the Premises or the conduct of its business therein (such
details being referred to in this Lease as the “Punch List”); (ii) the
structure, heating, air-conditioning, lighting, electrical, plumbing, sewer,
drainage, elevator systems, life safety systems and all other systems and
fixtures, if any, serving the Premises are in good condition and working order;
(iii) sufficient utilities are available, including, but not limited to, gas,
water, and electricity to adequately heat, light, power, ventilate and
air-condition the Premises, (iv) the Buildings substantially conform with the
Final Construction Plans and strictly conform to all applicable building codes,
laws, ordinances and regulations of any governmental authority or Board of
Insurance underwriters having jurisdiction, and (v) a certificate of occupancy
for the Premises has been issued so that Tenant may lawfully occupy the
Premises.

 

(b) Landlord shall use its best efforts to cause the Delivery Date to occur on
or prior to November 30, 2005. If at any time after Landlord begins the Landlord
Work, Landlord reasonably estimates that it will be unable to meet a November
30, 2005 Delivery Date, Landlord shall notify Tenant, together with Landlord’s
reasonable estimate of its expected Delivery Date. In any case, if the Delivery
Date does not occur by December 31, 2005, and such delay is not attributable to
a Force Majeure Event or a Tenant Delay, then once the Commencement Date occurs,
Tenant shall be entitled to one day of abated Rent for each calendar day between
December 31, 2005 and the actual Delivery Date.

 

(c) If the Delivery Date does not occur by March 1, 2006, and such delay is not
attributable to a Force Majeure Event or a Tenant Delay, then once the
Commencement Date occurs, Tenant shall be entitled to two days of abated Rent
for each calendar day between March 1, 2006 and the actual Delivery Date. It is
the intention of the parties that the “day for day” rental abatement provided in
subsection (b) above will continue for the number of days up to February 28,
2006, and for the number of days between March 1, 2006 and the Delivery Date,
such day for day abatement increases to two days abatement for each one day of
delay (i.e., the abatements do not overlap to create a “three day” per day of
delay abatement).

 

10



--------------------------------------------------------------------------------

(d) Landlord and Tenant agree that the latest acceptable Delivery Date shall be
April 30, 2006. If the Delivery Date does not occur by such date, or if prior to
such date Tenant determines in its reasonable and good faith judgment based on
the stage of construction that the Delivery Date cannot occur by April 30, 2006,
Tenant may, at Tenant’s option, upon written notice to Landlord (the
“Termination Notice”) given prior to the actual Delivery Date, terminate this
Lease. If Tenant terminates this Lease by delivering to Landlord the Termination
Notice, the parties shall be discharged from all obligations hereunder, except
that Landlord shall return any money previously deposited with Landlord by
Tenant and shall pay to Tenant the Space Plan Reimbursement Costs. The “Space
Plan Reimbursement Costs” shall mean the actual out of pocket costs incurred by
Tenant to an independent third party space planner for space planning work
relating to the Premises completed prior to the date of the Termination Notice.
Landlord shall reimburse Tenant for the Space Plan Reimbursement Costs within
fifteen (15) days after Landlord receives the Termination Notice. Landlord’s
obligation to pay Space Plan Reimbursement Costs shall be capped at an amount
equal to **** per rentable square foot of the Premises.

 

3.3 Commencement Date. The “Commencement Date” of this Lease shall be the
earlier of (i) 30 days after the Delivery Date and (ii) the date that Tenant
completes Tenant’s furniture, fixture, equipment and telecommunication
installations in the Premises, completes its move-in to the Premises, and begins
to conduct its business operations at the Premises. When the Commencement Date
is established, Landlord and Tenant shall complete and execute the memorandum
attached hereto as Exhibit D. During the 30 day period after the Delivery Date,
Tenant shall not be required to pay Base Rent, but Tenant shall pay Tenant’s
Proportionate Share of Building Operating Expenses.

 

3.4 Early Entry. Prior to the Delivery Date, Tenant shall, at Tenant’s own risk,
be entitled to access such portions of the Premises that are completed to the
degree that Tenant is able to install Tenant’s furniture and equipment, prepare
for move-in, and/or take occupancy, provided, however, that the actual
Commencement Date shall not be affected by Tenant’s entry onto or occupancy of
the Premises prior to the Delivery Date. Tenant shall not make such
installations or move-in preparation, or take occupancy, if, in Landlord’s
reasonable judgment, such activity would result in a delay in the performance of
the remaining Landlord Work or Tenant Improvement Work to be done.
Notwithstanding any of the foregoing, Landlord covenants and agrees that at
least 30 days prior to the Delivery Date, Landlord will have Substantially
Completed the Landlord Work in at least one-half of the area constituting the
Premises and that during such 30 day period Tenant will be able to access such
portion without restriction in order to install Tenant’s furniture and equipment
and prepare for move-in. Tenant’s early access shall in no event be deemed a
Tenant Delay. If Landlord does not provide such 30 day access period to Tenant,
then the shortfall in the number of days so provided shall be added into the
period establishing the Commencement Date pursuant to clause 3.3 (i) above. By
way of example, if Tenant is provided only 10 days of unrestricted access prior
to the Delivery Date, then the Commencement Date (if established by clause
3.3(i) above) will not occur until 50 days after the actual Delivery Date.

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

11



--------------------------------------------------------------------------------

3.5 Options To Extend. (a) Provided this Lease is then in full force and effect
and an Event of Default (as hereinafter defined) has not occurred and is then
continuing, Tenant shall have the option to extend the Term for two separate,
consecutive periods of 5 years (each, an “Extension Period”) commencing on the
expiration of the initial Term or the first Extension Period, as the case may
be.

 

(b) Each Extension Period shall be upon the same terms and conditions as apply
during the initial Term, except that:

 

(i) the Base Rent for the first Extension Period shall be the lesser of (a) ****
per square foot of rentable area per Lease Year (“First Extension Period
Stipulated Rent”) and (b) **** of the Market Rent (as hereinafter defined);
provided, that in no event will the First Extension Period Base Rent be less
than **** per rentable square foot.

 

(ii) Base Rent for the second Extension Period shall be the lesser of (a) ****
per rentable square foot per Lease Year (“Second Extension Period Stipulated
Rent”) and (b) **** of the Market Rent; provided, that in no event will the
Second Extension Period Base Rent be less than **** per rentable square foot.

 

(c) The Market Rent (herein so called) shall be the base rent that would be
payable during the subject Extension Period for comparable quality space located
in greater downtown Pittsburgh, Pennsylvania (the “Market Area”), taking into
account, among other considerations, the size and location of the Buildings,
lease term, level, quality, age and value of the space and leasehold
improvements, condition, quality, age, and location of the Buildings and
Building systems, Building services, tenant inducements, leasing commissions
being paid or not being paid, and the condition of the Premises. The Market Rent
and the applicable Extension Period Base Rent shall be established as follows:
(i) at least 12 months prior to the expiration of the initial Term or the first
Extension Period, as the case may be, Tenant shall send Landlord written notice
of Tenant’s desire to extend the Term, provided that the parties reach an
agreement as to the applicable Market Rent and the applicable Extension Period
Base Rent. Within 15 days of receipt of said notice, Landlord shall send Tenant
written notice (“Landlord’s Renewal Rent Notice”) designating the Market Rent
and the applicable Extension Period Base Rent established for the applicable
Extension Period; (ii) unless Tenant sends a written notice of objection to
Landlord within 15 days after receipt of said designation, the applicable
Extension Period Base Rent set forth in said designation shall be the applicable
Extension Period Base Rent established for the Extension Period, (iii) if Tenant
objects in writing to the applicable Extension Period Base Rent within said 15
day period, Tenant and Landlord shall negotiate in good faith an amount to be
the applicable Extension Period Base Rent for such Extension Period. If Landlord
and Tenant cannot agree on such applicable Extension Period Base Rent within 15
days after Landlord’s receipt of Tenant’s objection, Tenant, at Tenant’s
election, may (i) revoke Tenant’s

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

12



--------------------------------------------------------------------------------

election to extend the Term and in such case this Lease will terminate at the
end of the then current Term, or (ii) elect to proceed to arbitration. If Tenant
elects arbitration, Landlord and Tenant shall each select a qualified real
estate appraiser and the two selected appraisers shall promptly choose a third
qualified real estate appraiser. The third appraiser so selected shall determine
the applicable Market Rent for the applicable Extension Period in accordance
with the parameters set forth in this Section 3.5. Tenant shall pay the costs
for said third real estate appraiser if the applicable Market Rent determined by
said third real estate appraiser is equal to or greater than the applicable
Market Rent designated by Landlord under (i) above; otherwise, Landlord shall
pay the costs for said real estate appraiser. If Landlord shall fail to give
Landlord’s Renewal Rent Notice within the 30 day period after receipt of the
notice from Tenant, Tenant shall have the right to remain in the Premises on a
month to month basis paying the Rent that is then in effect, until such time as
Landlord does give Tenant the Landlord’s Renewal Rent Notice, at which point,
Landlord and Tenant shall determine the applicable Extension Period Base Rent in
accordance with the provisions set forth above in this Section 3.5.

 

(d) Failure of Tenant to provide written notice of extension within the time
frame set forth herein shall not be deemed to be a waiver by Tenant of its
option to extend the Term until Landlord has notified Tenant in writing that
Tenant will have relinquished its right to extend the Term unless within 15 days
of the date of Landlord’s notice Tenant provides its written notice of election
to extend the Term.

 

(e) Landlord will provide Tenant a Tenant improvement allowance equal to ****
per the then rentable square foot area of Premises (“Allowance”) for each
Extension Period option exercised by Tenant in which the First Extension Period
Stipulated Rent or the Second Extension Period Stipulated Rent, as the case may
be, is determined to be the rent for the applicable Extension Period. During any
Extension Period in which the rent is not the First Extension Period Stipulated
Rent or the Second Extension Period Stipulated Rent, whichever is applicable,
then the amount of the Allowance for such Extension Period shall be the lesser
of (i) **** per rentable square foot of Premises; or (ii) **** of the Market
Area finish allowance for comparable lease space in the Market Area for a 5-year
renewal term as determined by the appraiser. At Tenant’s election, either
Landlord or Tenant shall perform the Tenant improvements and in either case
Tenant shall pay for all costs of Tenant improvements in excess of the Allowance
in accordance with Section 10.2 of the Work Agreement attached hereto as Exhibit
C.

 

4. USE.

 

4.1 Permitted Use. The Premises shall be used for the purpose described in
Section 1.6 (the “Permitted Use”). Landlord represents and warrants that the
Permitted Use is permitted by applicable zoning laws and other applicable laws
and regulations.

 

4.2 Compliance With Laws.

 

(a) Tenant shall observe and comply with all requirements, rules, orders and
regulations of the federal, state and municipal governments or other duly
constituted public

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

13



--------------------------------------------------------------------------------

authority affecting the Premises, including the making of nonstructural
alterations, insofar as they are due to the nature of Tenant’s occupancy,
Tenant’s Alterations or Tenant’s acts or omissions; provided, however, that in
the event such rules, orders or regulations shall either (i) require the removal
of asbestos or other Hazardous Material not placed on the Premises by Tenant; or
(ii) require structural changes, including but not limited to, the erection of
fire escapes or exits; or (iii) require nonstructural changes which would have
been required irrespective of Tenant’s particular use of the Premises or
Tenant’s Alterations; then the same shall be complied with by Landlord at its
sole cost and expense. Either party (the “Contesting Party”) shall have the
right, however, to contest, without cost to the other party, the validity or
application of any such rule, order or regulation required to be complied with
by the Contesting Party in accordance with the foregoing, and may postpone
compliance therewith provided such contest does not subject the other party to
criminal prosecution for non-compliance therewith or, if Tenant is the
Contesting Party, so long as such non-compliance does not render Landlord in
default of any leasehold mortgage filed against its interest in the Ground
Lease, and further provided the Contesting Party promptly pays all fines,
penalties and other costs (and interest thereon) imposed on the other party as a
result of such non-compliance by the Contesting Party.

 

(b) As between Landlord and Tenant, during the Term Landlord shall, at
Landlord’s cost and expense, from time to time make any alterations,
improvements, or additions to the Buildings and the Premises (other than
alterations, improvements, or additions to the Premises which shall be Tenant’s
obligation to perform pursuant to Section 4.2(a) above) and the Common Areas
that may be required on account of any laws, ordinances, rules, regulations,
orders, certificates of occupancy, conditional use or other permits, variances,
covenants, conditions, restrictions, easements, and requirements of any fire
insurance underwriters, rating bureaus or government agencies, now in effect or
which may hereafter come into effect, whether or not they reflect a change in
policy from that now existing.

 

4.3 Rooftop. Tenant shall have the non-exclusive right to place communications
equipment such as an antenna, dish or other device on the roof of the Buildings
on the following terms and conditions: (a) Landlord shall have the right to
approve Tenant’s plans for any such installation in Landlord’s reasonable
discretion, (b) such installation shall not void any warranty relating to the
roofs of the Buildings, or if required by the warranty, Tenant shall use the
roof contractor required by the warranty for such installation and (c) at the
end of the Term of this Lease, Tenant shall remove Tenant’s communications
equipment and repair any damage to the roofs of the Buildings caused by such
removal. Tenant shall have the right to use the roofs of the Buildings, subject
to applicable local laws (if any) and subject to Landlord’s prior approval of
Tenant’s plans for any such use, such approval not to be unreasonably withheld,
delayed or conditioned, which approval may include a screening plan to be paid
for by Tenant. Landlord shall not grant any other party the right to use the
rooftop for telecommunications equipment other than tenants of the Buildings.
Landlord agrees that the use of the roof by Landlord and any of the other
tenants of the relevant Building will be limited to communications equipment and
such equipment shall not interfere with the Premises, with Tenant’s use of the
roof, or with visibility of Tenant’s signage. Tenant shall be solely responsible
for and agrees to promptly make any repairs or replacements to the roof
necessitated by any use of the roof by Tenant or Tenant’s agents, contractors,
employees or invitees pursuant to this Section 4.3. In no event shall any tenant
or any other party be permitted to place signage on either Building’s rooftop.

 

14



--------------------------------------------------------------------------------

4.4 Rules and Regulations. Tenant and the lawful occupants of the Premises will
at all times faithfully observe the rules and regulations set forth on Exhibit
G. Landlord may from time to time reasonably amend, delete or modify existing
rules and regulations, or adopt reasonable new rules and regulations for the
purpose of addressing the safety, cleanliness and care of the Premises and the
Buildings and the comfort, quiet and convenience of occupants of the Buildings.
Any other modifications to the rules and regulations shall be subject to
Tenant’s reasonable and good faith approval. Modifications or additions to the
rules and regulations will be effective upon thirty (30) days’ prior written
notice to Tenant from Landlord and will not increase Tenant’s obligations
hereunder or decrease Tenant’s rights hereunder. Landlord covenants and agrees
that the rules and regulations shall be made part of all leases at the Buildings
and that Landlord will administer the rules and regulations against all tenants
in a non-discriminatory manner. In the event of any conflict between the
provisions of this Lease and the rules and regulations, the provisions of this
Lease will govern.

 

5. RENT.

 

5.1 Base Rent. Tenant shall pay Base Rent in the amount set forth in Section 1.9
of this Lease. The first month’s Base Rent shall be due and payable on the
Commencement Date, and Tenant shall pay to Landlord throughout the Term in
advance, without demand, deduction or set-off, except as provided herein,
monthly installments of Base Rent on or before the first day of each calendar
month in which Base Rent is due. Payments of Base Rent for any fractional
calendar month shall be prorated. All payments required to be made by Tenant to
Landlord hereunder shall be payable at such address as Landlord may specify from
time to time by written notice delivered in accordance herewith.

 

5.2 Operating Expenses.

 

(a) Commencing on the Commencement Date, and continuing thereafter during each
full and partial calendar year of the Term, Tenant shall pay Tenant’s
Proportionate Share of Operating Expenses.

 

(b) As used in this Lease, “Tenant’s Proportionate Share of Operating Expenses”
shall mean Tenant’s Proportionate Share of the following components of Operating
Expenses:

 

(i) Universal Common Area Operating Expenses. Tenant’s Proportionate Share of
Universal Common Area Operating Expenses shall be determined by multiplying the
total amount of Universal Common Area Operating Expenses by a fraction, the
numerator of which shall be the total net rentable area leased by Tenant in the
Buildings, and the denominator of which shall be the total net rentable area
contained in the Buildings.

 

(ii) Building Operating Expenses. Tenant’s Proportionate Share of Building
Operating Expenses shall be determined for each Building by multiplying the
total amount of Building Operating Expenses allocated to the relevant Building
by a fraction, the numerator of which shall be the net rentable area leased by
Tenant from time-to-time in that

 

15



--------------------------------------------------------------------------------

Building, and the denominator of which shall be the total net rentable area
(less first floor rentable area) contained in that Building. In calculating
Building Operating Expenses, the Operating Expenses for the Bridge Space may be
taken into account with the Primary Building.

 

Universal Common Area Operating Expenses and Building Operating Expenses are
collectively referred to herein as “Operating Expenses.” After the Commencement
Date, Tenant’s Proportionate Shares shall not increase as a result of a
reduction in the rentable area of either Building.

 

(c) “Universal Common Area Operating Expenses” shall mean (i) all costs and
expenses (other than Real Property Taxes) incurred by Landlord in connection
with the maintenance, repair, replacement, insurance and operation (but not
initial installation) of the Exterior Common Areas and those Interior Common
Areas that, while located in either Building (but not both) service both
Buildings (by way of example, certain trash rooms, mechanical rooms,
transformers, and cooling towers), and (ii) costs and expenses in operating and
servicing the Buildings that serve or benefit both Buildings as opposed to one
Building or the other. Universal Common Area Operating Expenses shall include,
without limitation, amounts paid for (i) operation, maintenance, repair,
inspection, painting, decorating and cleaning of Exterior Common Area
facilities, features and amenities of Parcels 12 and 13, including, without
limitation, landscaping, lighting, fixtures, equipment, trash receptacles, and
other items therein; (ii) supplies, materials, tools, equipment and uniforms
used in the operation, repair, maintenance, security and other services for
Parcels 12 and 13 generally; (iii) snow and ice removal; (iv) maintenance,
repair, inspection, painting, decorating and cleaning of the Buildings’
exterior, including, without limitation, doors, windows, gutters, downspouts,
roof flashings, and roof (subject to Section 5.3(xxvi) below); (v) wages,
salaries and other compensation and benefits (including health, life and
disability insurance), for any on-site manager and other on-site personnel or
parties directly engaged in the operation, repair, maintenance, security or
other services for Parcels 12 and 13; (vi) management fees for the property
Manager (subject to Section 5.3(xxiv) below); (vii) the cost of operating and
maintaining any on-site management office in either (but not both) of the
Buildings; (viii) permits and licenses necessary to operate and manage the
Buildings; (ix) the cost of only that insurance purchased by Landlord pursuant
to Section 8.2 below; (x) the annual amortized portion of certain capital costs
as permitted by Section 5.2(k) herein, but excluding any costs, capital or
otherwise, associated with new construction; (xi) the amount of any reasonable
fees paid by Landlord to an Association that may be formed to provide for
maintenance of amenities at the North Shore Development such as the Riverfront
Park (as such fees are equitably allocated to Parcels 12 and 13 and all parcels
shown on the Master Plan; and (xii) security services as described in Section
6.5 of this Lease.

 

(d) “Building Operating Expenses” shall mean all costs and expenses incurred by
Landlord in connection with the maintenance, repair, replacement, and operation
of the Buildings (but not if included as Universal Common Area Operating
Expenses), including, without limitation, amounts paid for (i) any utility
service used or consumed in those Common Areas inside the Buildings that are not
accessed by or used by first floor tenants or their invitees; (ii) any utilities
used or consumed in the rentable areas of the Buildings (not including the
rentable area on the first floor of either Building), unless the Premises is
separately metered or submetered for such utility in that Building and Tenant
pays for such utility based on submeter readings; (iii) janitorial service and
other services provided by Landlord as more particularly

 

16



--------------------------------------------------------------------------------

described in Sections 6.1 and 6.2 below; (iv) Building security dedicated
exclusively to one or the other Building (as opposed to security forces that may
patrol Parcels 12 and 13 and/or other areas of the Development); (v) the
operation, maintenance, repair, and inspection of Building equipment and
systems, including, without limitation, HVAC equipment, and other utility
systems; (vi) operation, maintenance, repair and inspection of Building
elevators and stairwells; and (vii) painting and decorating of the interior
Common Areas of the Buildings that are not accessible to or used by first floor
tenants or their invitees.

 

(e) When facilities or services includable in Operating Expense calculations
used in connection with both Buildings are provided from one or the other
Building, the costs incurred by Landlord in connection with them will be
allocated to Operating Expenses for each Building by Landlord on an equitable
basis. Likewise, if any facilities, services, or personnel costs includable in
Operating Expense calculations are provided to other areas of the Development in
addition to Parcels 12 and 13, Landlord will equitably allocate such costs to
all areas so served.

 

(f) If any items included in Building Operating Expenses also serve or benefit
any first floor tenant in that particular Building, then Landlord shall adjust
that component of Operating Expenses to reflect an equitable reduction
commensurate to the use or benefit to the first floor tenants. By way of example
and not limitation, if the Building equipment, systems and utilities being
inspected, operated, maintained or repaired as described in item (v) of Building
Operating Expenses also serve or connect to the systems and equipment on the
first floor, then the Operating Expense associated therewith shall be subject to
adjustment.

 

(g) The purpose of this Section 5.2 is to fairly reimburse Landlord for the
costs of Operating Expenses. It is the intention of the parties that Operating
Expenses shall be limited to those reasonable and competitive expenses directly
attributable to the operation, maintenance, management, insurance and repair of
Parcels 12 and 13 and the Buildings and which are consistent with costs that are
generally incurred by other prudent building operators in Class “A” office
buildings. Upon Tenant’s written request Landlord will provide Tenant with
evidence supporting the commercial reasonableness and competitive nature of
Operating Expense items. Any costs incurred because of a change of policy or
practice in operating the Buildings that causes an increase in Operating
Expenses over the prior calendar year shall be included as Operating Expenses
only if the change in policy or practice was requested by Tenant or was required
in order for Landlord to be in compliance with the terms of this Lease, or would
otherwise have been made by a reasonably prudent operator of comparable Class
“A” office buildings in the Pittsburgh area.

 

(h) Operating Expenses will be reduced by all cash discounts, trade discounts,
or quantity discounts received by Landlord or Landlord’s managing agent in the
purchase of any goods, utilities, or services in connection with the operation
of the Buildings. As long as Tenant is not in default of the terms of this
Section 5.2, Landlord will make payments for goods, utilities, or services in a
timely manner in order to obtain the maximum possible discount.

 

(i) Landlord shall, once for every calendar year during the Term, estimate what
Operating Expenses will be, and 1/12 of Tenant’s Proportionate Share of such
estimated amount shall be payable by Tenant monthly during such calendar year of
the Term, on the same day as the Base Rent is due hereunder. Landlord shall
deliver to Tenant after the expiration of

 

17



--------------------------------------------------------------------------------

each calendar year a detailed breakdown (the “Statement”) showing the Operating
Expenses incurred during such year. Landlord shall use reasonable efforts to
deliver the Statement within 120 days after the end of each calendar year, but
Landlord’s failure to deliver the Statement to Tenant within said period shall
not constitute Landlord’s waiver of its right to collect said amounts or
otherwise prejudice Landlord’s rights hereunder. If Tenant’s payments under this
section during said calendar year exceed the Tenant’s Proportionate Share of
Operating Expenses as indicated on the Statement, Tenant shall be entitled to
credit the amount of such overpayment against installments of Operating Expense
payments next falling due. If Tenant’s payments under this section during said
calendar year were less than Operating Expenses as indicated on the Statement,
Tenant shall pay to Landlord the amount of the deficiency within 30 days after
delivery by Landlord to Tenant of the Statement. Landlord and Tenant shall
forthwith adjust between them by cash payment any balance determined to exist
with respect to that portion of the last calendar year for which Tenant is
responsible for Operating Expenses, notwithstanding that the Term may have
terminated before the end of such calendar year; and this provision shall
survive the expiration or earlier termination of the Lease.

 

(j) Landlord and Tenant agree that Operating Expense and Real Property Tax
estimates for the first full calendar year of the Term shall be based on the
expense estimates shown on Schedule 5.2 attached hereto. Thereafter, for each
calendar year after the first full calendar year, Tenant shall make monthly
payments as estimated by Landlord pursuant to subsection (i) above; provided,
however, that Landlord’s estimate of Tenant’s Proportionate Share of Operating
Expenses for a calendar year shall not exceed 104% of the actual amount of
Tenant’s Proportionate Share for the preceding calendar year.

 

(k) Capital Repairs and Replacements. If it is commercially reasonable to make a
Capital Replacement to a portion of the Building that Landlord is obligated to
maintain and repair pursuant to this Lease such Capital Replacement shall be
performed with equipment and procedures of the type that would be acceptable to
a commercially reasonable landlord of a Class A office property in the City of
Pittsburgh. Except as set forth below, the cost of the Capital Replacement may
be included as part of Operating Expenses to the extent permitted by this
Section 5.2(k). The cost of the Capital Replacement shall be amortized on a
straight line basis over the useful life of the Capital Replacement as
determined by generally accepted accounting principles together with interest at
the rate of eight percent (8%) per annum (the “Amortized Cost”). For example, if
a Capital Replacement costs $100,000 and has a useful life of ten years, the
monthly reimbursable cost of the Capital Replacement would be $1,213.28. From
and after the date the Capital Replacement is completed and during the remaining
term of this Lease, Tenant shall reimburse Landlord for Tenant’s Proportionate
Share of the monthly Amortized Cost of the Capital Replacement. For purposes of
this Lease a “Capital Replacement” shall be the repair or replacement of an
improvement, when the cost of such repair or replacement is not fully deductible
in the year incurred in accordance with generally accepted accounting
principals. Provided, however, costs associated with the following Capital
Replacements shall not be included in Operating Expenses: (i) repairs and
replacements performed after a casualty or a Condemnation governed by Section 12
and 13 of this Lease, (ii) any items excluded from Operating Expenses pursuant
to Section 5.3 of this Lease, (iii) Capital Replacements to a Building’s HVAC
system or any components thereof made during the first ten Lease Years, (iv)
Capital Replacements relating to a Building roof made during the first 15 Lease
Years (or such longer period if a roof warranty has not expired), and (v) any
Capital Replacement made to correct defects in the initial construction of the
Buildings.

 

18



--------------------------------------------------------------------------------

(l) If, for any calendar year, less than 95% of the rentable area of floors two
through six of the Adjoining Building is occupied by tenants, Building Operating
Expenses for the Adjoining Building that are attributable to janitorial service
provided by Landlord to tenants in the Adjoining Building (not including first
floor tenants) may be adjusted by Landlord to the amount that Landlord
reasonably believes they would have been if 95% of the rentable area of the
Adjoining Building (not including the first floor) had been occupied. The
adjustment, however, will not result in Landlord receiving from Tenant and other
tenants, in connection with the janitorial component of Building Operating
Expenses, more than 100% of such janitorial costs for that calendar year.
Likewise, if Tenant ceases to occupy (but still lease) one or more floors in the
Adjoining Building, Tenant will receive a credit against Operating Expenses
equal to the reduced cost of janitorial service as a result of such vacancy.

 

5.3 Operating Expense Exclusions. Notwithstanding anything to the contrary
contained herein, for purposes of this Lease, the term “Operating Expenses”
shall not include the following:

 

(i) depreciation of the Buildings or any other improvements situated within
Parcel 12 or Parcel 13;

 

(ii) costs of repairs or other work necessitated by fire, windstorm or other
casualty and/or costs of repair or other work necessitated by the exercise of
the right of eminent domain to the extent insurance proceeds or a condemnation
award, as applicable, is actually received by Landlord for such purposes (but
excluding capital expenditures in any case); provided, such costs of repairs or
other work shall be paid by the parties in accordance with the provisions of
Sections 12 and 13, below;

 

(iii) costs associated with the investigation, reporting, and/or remediation of
Hazardous Materials (hereafter defined) present in, on or about any portion of
the Development, unless such costs and expenses are the responsibility of Tenant
as provided in this Lease, in which event such costs and expenses shall be paid
solely by Tenant in accordance with the provisions of this Lease;

 

(iv) any payments under the Ground Lease;

 

(v) wages and benefits for employees of Landlord or any affiliate of Landlord
above the grade of Building Manager or for officers or partners of Landlord;
“in-house” legal and accounting fees; and administrative charges or management
fees other than those provided for in Section 5.7 hereof);

 

(vi) any increase in property insurance premiums for the Buildings caused by the
nature of the occupancy or any act or omission of any other tenant in the
Buildings;

 

(vii) any cost of initially constructing and installing Common Areas, including,
without limitation, paved areas, sidewalks, traffic and safety equipment,
landscaping, signs, and other improvements at the Common Areas;

 

19



--------------------------------------------------------------------------------

(viii) except for Association fees and security costs provided to the
Development includable in Universal Common Area Expenses by Section 5.2(c),
expenses of maintenance, repairs and insurance or any other costs associated
with any property at the Development outside of Parcels 12 and 13;

 

(ix) any costs or expenses incurred by Landlord in securing governmental
approvals to construct or operate the Buildings or any other property in the
Development, including, without limitation, impact fees, dedications, and
development fees;

 

(x) marketing costs, leasing commissions, brokerage fees, attorneys’ fees, costs
and disbursements and other expenses incurred in connection with negotiations or
disputes with tenants, other occupants, or prospective tenants;

 

(xi) costs of renovating or otherwise improving or decorating, painting or
redecorating space (other than Common Areas) for tenants or other occupants,
including permit, license and inspection costs for such renovations and
improvements;

 

(xii) expenses in connection with services or other benefits of a type provided
to another tenant which are not provided to Tenant;

 

(xiii) bad debt loss, rent loss, or reserves for either of them;

 

(xiv) financing costs, including points, commitment fees, broker’s fees, legal
fees, and mortgage interest and amortization payments;

 

(xv) if any costs for any items otherwise includable within the definition of
Operating Expenses are not competitively priced or such costs materially exceed
those paid for such items by owners of other Class “A” office buildings in the
City of Pittsburgh, then such excess amount shall be excluded from Operating
Expenses;

 

(xvi) advertising costs or promotional expenditures, costs for special events,
parties, gifts, political or charitable contributions;

 

(xvii) costs for the initial sculpture, paintings or other objects of art
purchased to decorate the newly constructed Buildings anytime prior to and
within one year after the Commencement Date and thereafter, those that exceed
**** in any Lease Year;

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

20



--------------------------------------------------------------------------------

(xviii) costs incurred to remedy structural defects in the original construction
of the Building;

 

(xix) except for costs specifically defined as Universal Common Area Expenses
under Section 5.2(c) above, costs incurred in connection with the leaseable area
on the first floor of either Building, including, without limitation, services,
utilities, maintenance, costs of security service or controls, and maintenance
and repair of systems and equipment (e.g., shafts, exhaust and other core
building components) serving such areas exclusively (in addition, if any first
floor tenant generates excessive amounts of trash, then Landlord shall equitably
allocate the excess costs directly attributable thereto such user;

 

(xx) any “above standard” cleaning including, but not limited to, construction
cleanup or special cleanings associated with parties or events, and specific
tenant requirements in excess of service provided to Tenant, including related
trash collection, removal and hauling;

 

(xxi) costs arising from the negligence or fault of Tenant or other tenants;

 

(xxii) costs (including attorneys’ fees) incurred in connection with the sale,
financing or refinancing of the Buildings or incurred in connection with the
defense of Landlord’s title to, or interest in, the Buildings or Parcels 12 and
13;

 

(xxiii) fees payable to the Manager (as defined in Section 5.7) in excess of
**** per square foot of rentable area in the Buildings per year, unless the
parties have competitively bid the position pursuant to the terms and conditions
contained in Section 5.7(b) of this Lease, in which case the foregoing cap shall
no longer apply; and provided further, that beginning with the 6th Lease Year
and thereafter not more than one time every five Lease Years such amount may be
adjusted upward to a competitive market rate for property management fees in the
City of Pittsburgh;

 

(xxiv) costs for which Landlord has been compensated by a management fee;

 

(xxv) Landlord’s general corporate overhead and general and administrative
expenses;

 

(xxvi) Costs associated with maintenance, inspection, repair, painting and
cleaning of those portions of the Buildings’ exterior containing Exterior
Insulated Finish System (“EIFS”) except that the costs of painting such areas
during an Extension Period may be included in Operating Expenses; and

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

21



--------------------------------------------------------------------------------

(xxvii) any other expenses, which, in accordance with generally accepted
accounting principles, consistently applied, would not normally be treated as
Operating Expenses by landlords of comparable buildings.

 

5.4 Audits. Upon written request by Tenant, Landlord shall provide reasonable
backup for any item provided in Operating Expenses on the Statement. If Tenant
disputes the amount set forth in a Statement, Tenant shall have the right, at
Tenant’s sole expense, not later than 90 days following receipt of such
Statement, to notify Landlord that Tenant will elect to cause Landlord’s books
and records with respect to the calendar year which is the subject of the
Statement and (if elected by Tenant) any or all of the three previous calendar
years, to be audited by Tenant’s accountant. The audit shall take place at the
Pittsburgh offices of Landlord where its books and records are located at a
mutually convenient time during Landlord’s regular business hours. Operating
Expenses shall be appropriately adjusted based upon the results of such audit,
and the results of such audit shall, except as hereinafter set forth, be final
and binding upon Landlord and Tenant. The accountant conducting the audit shall
be compensated on an hourly basis and shall not be compensated based upon a
percentage of overcharges it discovers. Tenant shall give Landlord at least five
days’ prior written notice of the date the audit will begin, and the audit must
be completed 90 days after the date of Tenant’s initial notice of election to
audit. If Tenant does not complete the audit within said period, the Statement
which Tenant elected to audit shall be deemed final and binding upon Tenant and
shall, as between the parties, be conclusively deemed correct. If any such audit
reveals an overcharge discovered by the auditor to Tenant, such amounts shall be
immediately repaid to Tenant by Landlord. If Landlord fails to repay such
overcharge within 30 days after notice of the overcharge discovered by the
audit, Tenant may offset such amount against the next installment(s) of
Operating Expenses due under this Lease. If an overcharge was more than 2.5%,
Landlord shall pay the reasonable costs of the audit, either based upon the
auditing party’s rate for the audit or if a salaried employee of Tenant, based
upon the time spent. Notwithstanding the foregoing, if Landlord in good faith
disputes the results of the audit, then the parties shall mutually agree upon an
accountant (the “Third-Party Accountant”) to verify the results of the audit.
Landlord and Tenant shall be bound by the findings of the Third Party
Accountant. If the Third Party Accountant confirms the results of Tenant’s
audit, or shows a variance therefrom of 5% or less, then Landlord shall pay the
fee charged by the Third Party Accountant; otherwise, such fee shall be paid by
Tenant.

 

5.5 Net Lease. It is the purpose and intent of Landlord and Tenant that the Rent
hereinabove provided to be paid to Landlord by Tenant be net to Landlord and,
that except as otherwise specifically stated herein all Operating Expenses,
which may arise or become due during the Term of this Lease be under the control
of and be paid by Tenant. Nothing herein contained, however shall be deemed to
require Tenant (i) to pay or discharge any liens or mortgages which may be
placed upon or affect the Premises by Landlord or (ii) to pay or discharge any
judgment against Landlord or judgment lien against Landlord’s interest in the
Premises that arises out of claims that are unrelated to the Premises or (iii)
to remove or remedy any defect of title or encumbrance that affects the Premises
not created by or through Tenant.

 

5.6 Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Base Rent or other sums due hereunder may cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges and late charges which may be imposed on
Landlord by the terms of any mortgage or trust deed encumbering the

 

22



--------------------------------------------------------------------------------

Premises. Accordingly, if any installment of Base Rent or any other sum due from
Tenant shall not be received by Landlord within 10 days after written notice
thereof from Landlord to Tenant, Landlord shall have the right to charge
interest on such overdue amount at a rate of 10% per annum. Acceptance of such
late charge by Landlord shall in no event constitute a waiver of Tenant’s
default with respect to such overdue amount, nor prevent Landlord from
exercising any of the other rights and remedies granted hereunder.

 

5.7 Property Management.

 

(a) The Buildings shall at all times be managed by a property management company
or companies selected by Landlord (the “Manager”) and subject to Tenant’s
reasonable approval. Landlord agrees that (i) the Buildings shall be managed and
maintained as a “Class A” corporate facility and (ii) management fees paid to
the Manager shall be competitive with the marketplace for managing similar
facilities in greater downtown Pittsburgh. For the first five Lease Years the
management fee included in Operating Expenses shall not exceed **** per square
foot of rentable area of the Buildings. Thereafter such fees may be adjusted by
Landlord beginning in the sixth Lease Year and once every five Lease Years
thereafter, if an adjustment is necessary to reflect a competitive market rate
for property management fees in the City of Pittsburgh. The management fee will
be applied towards accounting costs, payroll administration, profit and such
other items as will be outlined in the management agreement.

 

(b) Tenant acknowledges that, as of the Commencement Date, the Manager shall be
an affiliate of Landlord and that Landlord and said affiliate shall enter into a
management agreement. Landlord may replace the Manager anytime as long as, with
prior notice to Tenant and an opportunity to participate in the bid package,
Landlord competitively bids the position. If Landlord so elects to bid, Tenant
and Landlord shall work together in good faith to select the successful bidder,
with management fees being competitive in the market and not subject to the cap
required by Section 5.7(a) above. Landlord’s costs associated with such bid
process and replacing the Manager shall not be included in Operating Expenses.

 

(c) In the event that at any time during the Term of this Lease Tenant believes,
in Tenant’s reasonable, good faith judgment that the then current Manager is not
managing the Buildings to the standard set forth herein, Tenant shall notify
Landlord. In the event that Landlord does not agree with Tenant, the parties
agree to submit the matter to mediation, provided that if Tenant prevails in
mediation, Tenant shall have the right to select another Manager for the Primary
Building and Bridge Space, and for the Adjoining Building only if Tenant leases
more than 50% of the rentable office space in the Adjoining Building. If at any
time Landlord should transfer its interest in the Buildings or assign this
Lease, Tenant shall have the right to reasonably approve any proposed
replacement Manager.

 

6. UTILITIES AND SERVICES.

 

6.1 Services. For purposes of this Lease, “normal business hours” shall mean
Monday through Friday from 7:00 a.m. to 6:00 p.m. and Saturdays from 8:00 a.m.
to noon, excluding legal holidays (meaning New Year’s Day, Memorial Day,
Independence Day, Labor

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

23



--------------------------------------------------------------------------------

Day, Thanksgiving Day and the day after, and Christmas Day). Throughout the
Term, Landlord shall furnish the Premises with those services customarily
provided in Class A office buildings in the City of Pittsburgh, including,
without limitation:

 

(i) Continuous hot and cold water service for use in lavatories, for drinking
purposes, and for use in pantries, kitchenettes, test kitchens, drinking
fountains and locker rooms;

 

(ii) Heat, ventilation and air conditioning to the Buildings during normal
business hours at such temperatures and in such amounts as are standard for a
Class A office building in the City of Pittsburgh, and within the criteria set
forth on Exhibit B-1. Tenant shall have the discretion and ability to control
Tenant’s air conditioning, ventilation and heat at the portion of the Premises
in the Primary Building and the Bridge Space through the HVAC system provided by
Landlord in accordance with Exhibit B-1 and Tenant shall pay for the electrical
costs associated with the use thereof in accordance with Section 6.3 below. With
respect to the portion of the Premises in the Adjoining Building, Tenant may
request HVAC service outside of normal business hours, and in such case Tenant
shall pay Landlord the standard charge for the overtime HVAC service as
reasonably established by Landlord from time to time for all tenants in the
Adjoining Building;

 

(iii) Daily janitorial service as described below;

 

(iv) Sewage, gas, and communications connections;

 

(v) Passenger elevator service and freight elevator service, 24 hours a day, 365
days per year;

 

(vi) Window washing with reasonable frequency, consistent with other Class A
office properties in the City of Pittsburgh;

 

(vii) Routine extermination services throughout the Buildings as may be required
and consistent with other Class A office properties in the City of Pittsburgh;

 

(viii) Adequate lighting of service areas, pedestrian ways, and sidewalks at
Parcels 12 and 13, and, to the extent under the control of Landlord or
Landlord’s affiliate, at the Development, and adequate drainage at Common Areas;

 

(ix) Such other services as Landlord reasonably determines are necessary or
appropriate in order for the Buildings to be maintained and managed in a manner
and condition befitting a Class “A” corporate office property.

 

6.2 Janitorial. Landlord shall provide daily standard cleaning and janitorial
services in and about the Premises in accordance with the specifications
attached hereto as Exhibit E.

 

24



--------------------------------------------------------------------------------

The cost of the janitorial services shall be included in Building Operating
Expenses. At Tenant’s request, Landlord shall provide janitorial service outside
of normal business hours, and in such case Tenant shall pay Landlord the actual
cost, if any, for such nonstandard service.

 

6.3 Electric Service. Landlord shall provide adequate connections to the
Premises for electric service. The Premises will be supplied with electric
service adequate for Tenant’s business operation and in capacities and amounts
as set forth in Exhibit B-1. The Premises in the Primary Building and the Bridge
Space shall be separately metered or sub-metered for electricity and Tenant
shall contract directly with an electricity provider. Except as set forth in
Section 6.4 below, Landlord shall not be liable to Tenant for any electrical
supply failure (whether full or partial) arising from circumstances beyond
Landlord’s control, provided, however, that Landlord agrees to use commercially
reasonable efforts to restore any such failure of service.

 

6.4 Interruptions. Landlord shall have no liability to Tenant for failure of any
services to be provided hereunder for any reason including, but not limited to,
repairs, replacements or improvements, by any strike, lockout or other labor
trouble, by any accident, casualty or event arising from any cause whatsoever,
except in cases of negligence of Landlord, its employees, agents and contractors
or Landlord’s breach of its obligations under this Lease, and such failures
shall not be deemed to constitute an eviction or disturbance of Tenant’s use and
possession of the Premises or relieve Tenant from the obligation of paying Rent
or performing any of its obligations under this Lease. Notwithstanding the
foregoing, if there is a failure or disruption of any service that is caused by
Landlord’s failure to have properly completed the Landlord Work or because
Landlord or its agent, contractor or employee is negligent or Landlord has
failed to perform its obligations under this Lease, and if, as a result, (i)
access to any portion of the Premises is denied, or (ii) the health or safety of
any permitted occupant of the Premises is threatened, or (iii) Tenant’s ability
to conduct business from the Premises is adversely affected for a period of
three consecutive days, then Tenant shall be entitled to receive an abatement of
Rent during the period beginning on the 4th consecutive day and ending on the
day the service has been restored. If the entire Premises has not been so
affected by the service failure, the amount of the abatement that Tenant is
entitled to receive shall be fairly allocated based upon the area of the
Premises that is so affected. If Landlord fails to correct such failure or
disruption as provided above, such failure shall be a default hereunder and, in
addition to Tenant’s remedies provided in this Section 6.4 and in Section 16,
if, after notice to Landlord’s mortgagee, the service is not restored and for a
period of 60 consecutive days (i) access to any portion of the Premises is
denied, or (ii) the health or safety of any permitted occupant of the Premises
is threatened, or (iii) Tenant’s ability to conduct business from the Premises
is adversely affected, then Tenant may terminate this Lease by written notice
given to Landlord anytime after the 60th day but prior to the day that the
service is fully restored.

 

6.5 Security. Landlord shall provide security services and programs at the
Development, intended to deter crime, ensure safety of persons and property, and
to foster public perception of safety and security. Tenant acknowledges that
Landlord’s agreement to provide security is not a guaranty that the Development
will be crime free and Tenant recognizes that such matters are beyond Landlord’s
control. To that end, Tenant will not hold Landlord liable for random criminal
acts or security breaches that occur at the Development. The foregoing is not
intended, however, to relieve Landlord from its obligation to provide the
security described in this Section 6.5. Tenant agrees to cooperate in any
reasonable safety or security program developed by Landlord or required by law.
Tenant may request additional or new security

 

25



--------------------------------------------------------------------------------

measures at the Buildings during the Term. Tenant reserves the right to provide
additional security at the Premises and to install an electronic security system
in the Premises any time during the Term.

 

6.6 Tenant’s Option. As long as Tenant continues to occupy all or substantially
all of floors two through six of the Primary Building, Tenant shall have the
right to change normal business hours for the Primary Building and the Bridge
Space from time to time in order to accommodate changes to the day to day
conduct of Tenant’s business operations at the Premises.

 

7. REAL AND PERSONAL PROPERTY TAXES.

 

7.1 Payment Of Taxes. During the Term of this Lease, Tenant shall pay, in
addition to Base Rent, Tenant’s Proportionate Share (as defined in Section 7.5
below) of Real Property Taxes (as defined below). Landlord shall deliver a copy
of the Real Property Tax bill (the “Tax Bill”) to Tenant within seven days after
the Tax Bill has been received by Landlord showing the Real Property Taxes for
the applicable period and showing Landlord’s calculation of Tenant’s
Proportionate Share of Real Property Taxes for that period. Landlord and Tenant
acknowledge that as of the date of this Lease Real Property Taxes are billed in
January of each calendar year and are paid in advance for the current calendar
year. So long as the Term is not set to expire in the relevant calendar year,
Tenant shall pay its full Proportionate Share of such Tax Bill. If the Term is
scheduled to expire during said calendar year, an appropriate proration of
Tenant’s Proportionate Share of Real Property Taxes shall be made for that
calendar year. Landlord’s failure to deliver the Tax Bill to Tenant within said
period shall not constitute Landlord’s waiver of its right to collect said
amounts or otherwise prejudice Landlord’s rights hereunder. Tenant shall pay
Tenant’s Proportionate Share of Real Property Taxes within 14 days after the
statement and the Tax Bill are delivered to Tenant by Landlord. Landlord and
Tenant agree that if Real Property Taxes can be paid promptly at a discount
rate, then Tenant’s Proportionate Share shall be based on such discounted
amount, provided Tenant pays Tenant’s Proportionate Share to Landlord within the
discount period.

 

7.2 Definition Of Real Property Taxes. As used herein, the term “Real Property
Taxes” shall include real estate taxes and special assessments levied on the
separately assessed tax parcels constituting Parcels 12 and 13 by any authority
having the power to tax. Real Property Taxes shall not include income,
inheritance and gift taxes, franchise, capital stock, the Pittsburgh Business
Privilege tax, license fees, inspection fees, permit fees, parking tax, any
increases arising out of an assignment of this Lease or a sale or transfer of
Landlord’s interest in the Buildings if an assignment, sale or transfer has
occurred in the prior 60 month period and at the time of the sale the Building
was Substantially Completed and assessed based on such Substantial Completion.
The amount of Real Property Taxes for each calendar year shall reflect the
discount rate available by prompt payment of such tax, regardless of whether
such prompt payment is actually made. Provided, however, that if Landlord’s
failure to pay the Tax Bill at the discount rate is due to Tenant’s failure to
pay Tenant’s Proportionate Share of Real Property Taxes in a timely manner in
order to allow Landlord to pay the Tax Bill at the discount amount, then Real
Property Taxes for that calendar year shall reflect the amount due on the Tax
Bill at the time Tenant pays Tenant’s Proportionate Share to Landlord. Real
Property Taxes shall not include penalties or interest charges. Real Property
Taxes shall not include tap-in fees or special assessments levied to pay for
road improvements, utilities, or other improvements that were or are to be
provided to Landlord as part of the Development. Where any tax may be paid in
such

 

26



--------------------------------------------------------------------------------

manner as to receive a discount, Landlord agrees to pay the tax during the
discount period. Where any tax or special assessment is permitted by law to be
paid in installments, such tax or assessment may be paid in installments over
the longest installment period available; provided that in any case Tenant shall
only be liable for those installments actually (or that would have been) paid
after the Commencement Date and during the Term of this Lease. If Landlord
receives a cash rebate of any taxes on Parcels 12 and 13 previously included in
Tenant’s payment of Real Property Taxes Landlord shall pay a proportionate share
of such rebate to Tenant. Landlord’s costs of obtaining a rebate, reduction, or
abatement of Real Property Taxes may be included in Universal Common Area
Operating Expenses. If after request by Tenant, Landlord does not contest any
Real Property Tax, Tenant may contest such Real Property Tax in its own or
Landlord’s name. Landlord agrees to provide Tenant with all reasonable
assistance in such contest, including joining in and signing pleadings. If such
contest results in a rebate or a reduction in Real Property Taxes, Landlord will
reimburse Tenant for Tenant’s costs in obtaining such rebate or reduction and
may include such reimbursed costs in Universal Common Area Operating Expenses
for all tenants at the Buildings, including Tenant. Notwithstanding anything to
the contrary in the foregoing, Tenant agrees that Tenant will not file for any
exemption from Real Property Taxes with respect to Parcels 12 and 13 during the
Term of this Lease. If at any time during the Term of this Lease the methods of
taxation prevailing as of the Commencement Date shall be altered so that in lieu
of, or as an addition to, or as a substitute for the whole or any part of the
taxes, assessments, levies, impositions or charges now levied, assessed or
imposed on real estate and the improvements thereof, there shall be levied,
assessed or imposed (1) a tax, assessment, levy, imposition or charge wholly or
partially as a capital levy or otherwise on the rents received therefrom, or (2)
a tax, assessment, levy, imposition or charge measured by or based in whole or
in part upon the Premises and imposed upon Landlord, or (3) a license fee
measured by the Rent payable by Tenant to Landlord, or (4) any other such
additional or substitute tax, assessment, levy, imposition or charge, then all
such taxes, assessments, levies, impositions or charges or the part thereof so
measured or based shall be deemed to be included within the term “Real Property
Taxes” for the purposes hereof.

 

7.3 Personal Property Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property of Tenant contained in the Premises or related to
Tenant’s use of the Premises. If any of Tenant’s personal property shall be
assessed with Landlord’s real or personal property, Tenant shall pay to Landlord
the taxes attributable to Tenant within 10 days after receipt of a written
statement from Landlord setting forth the taxes applicable to Tenant’s property.

 

7.4 Statements. Landlord shall keep available for Tenant’s inspection copies of
all supporting statements relating to Real Property Taxes.

 

7.5 Calculation of Tenant’s Proportionate Share of Real Property Taxes. As used
in this Lease, “Tenant’s Proportionate Share of Real Property Taxes” shall be
defined as the total amount of Real Property Taxes levied or assessed against
Parcels 12 and 13 from time-to-time multiplied by a fraction, the numerator of
which shall be the total rentable area of the Premises, and the denominator of
which shall be the total rentable area of the Buildings.

 

27



--------------------------------------------------------------------------------

8. INSURANCE.

 

8.1 Insurance - Tenant.

 

(a) Tenant shall obtain and keep in force during the Term of this Lease a
commercial general liability policy of insurance with coverages protecting
Tenant as named insured and Landlord, the Master Landlord and Landlord’s
mortgagee as additional insureds, against claims for bodily injury, personal
injury and property damage occurring inside the Premises and any use of the roof
by Tenant as provided in Section 4.3 of this Lease. Such insurance shall be on
an occurrence basis providing single-limit coverage in an amount not less than
$2,000,000 per occurrence. Landlord shall have the right not more than one time
every 12 months to adjust the amount of insurance coverage required pursuant to
this paragraph, provided that such adjustments are commercially reasonable and
similar to the coverage required for like properties in the City of Pittsburgh.
Such liability insurance shall contain a contractual endorsement covering
Tenant’s indemnification obligations under this Lease

 

(b) Tenant shall obtain and keep in force during the Term of this Lease
“all-risk” extended coverage property insurance with coverages acceptable to
Landlord, in Landlord’s reasonable discretion. Said insurance shall be written
on a 100% replacement cost basis on Tenant’s personal property, all leasehold
improvements (outside of structural items, Building systems, Building equipment,
and Building core) installed at the Premises by Landlord or Tenant, Tenant’s
trade fixtures and other property. By way of example, and not limitation, such
policies shall provide protection against any peril included within the
classification “fire and extended coverage,” against vandalism and malicious
mischief and theft.

 

(c) Tenant shall, at all times during the Term hereof, maintain in effect
workers’ compensation insurance as required by applicable law.

 

8.2 Insurance-Landlord.

 

(a) Throughout the Term Landlord shall obtain and keep in force a policy of
commercial general liability insurance with coverage against such risks and in
such amounts as Landlord deems advisable insuring Landlord against liability
arising out of the ownership, operation and management of the Buildings and
Parcels 12 and 13. Such liability insurance shall contain a contractual
endorsement covering Landlord’s indemnification obligations under this Lease.

 

(b) Landlord shall also obtain and keep in force during the Term of this Lease
an “all-risk” policy or policies of insurance covering loss or damage to the
Buildings, including Building core and all Building systems, and all other
improvements on Parcels 12 and 13 (excluding any leasehold improvements made by
any tenant of the Buildings, including Tenant) in the amount of the full
replacement cost thereof. The policies purchased by Landlord shall contain such
deductibles as Landlord may determine. Prior to the Commencement Date Landlord
shall deliver to Tenant certificates evidencing the coverages required under
this Section 8.2.

 

8.3 Insurance Policies. Tenant shall deliver to Landlord copies of or
certificates of the insurance policies required under Section 8.1 prior to the
Commencement Date of this Lease. Tenant’s insurance policies shall not be
cancelable or subject to reduction of coverage or other modification except
after 30 days prior written notice to Landlord. Tenant shall, prior to the
expiration of such policies, furnish Landlord with certificates of renewals
thereof. Tenant’s insurance policies shall be issued by insurance companies
authorized to do business in Pennsylvania that have a policy holder’s letter
rating of at least B+ (Very Good) and a financial

 

28



--------------------------------------------------------------------------------

rating of at least VIII in the then current edition of Best’s Insurance Reports.
All insurance obtained by Tenant shall be primary to and not contributory with
any similar insurance carried by Landlord and, at Landlord’s option, the holder
of any mortgage or deed of trust encumbering the Premises shall be named as an
additional insured on all insurance policies Tenant is obligated to obtain by
Section 8.1 above. Except as to general liability insurance required by Sections
8.1(a) and 8.2(a) above, Tenant’s and Landlord’s insurance may be supplied
through blanket policies.

 

8.4 Waiver Of Subrogation. Landlord waives all right of recovery against Tenant
and the Related Parties (as defined in Section 14.4 hereof) and their respective
employees, officers, agents, and contractors for property damage if such damage
is covered by Landlord’s insurance policies then in force or the insurance
policies Landlord is required to obtain by Section 8.2 (whether or not the
insurance Landlord is required to obtain by Section 8.2 is then in force or
effect), whichever is broader. Tenant waives any and all rights of recovery
against Landlord, Landlord’s employees, agents and contractors for property
damage if such damage is covered by Tenant’s insurance policies then in force or
the insurance policies Tenant is required to obtain by Section 8.1 (whether or
not the insurance Tenant is required to obtain by Section 8.1 is then in force
and effect), whichever is broader. Landlord and Tenant shall each obtain from
their respective insurers under all policies of fire and casualty insurance
maintained by either of them at any time during the Term insuring or covering
the Buildings or any portion thereof or operations therein, a waiver of all
rights of subrogation which the insurer of one party might have against the
other party, and Landlord and Tenant shall each indemnify the other against any
loss or expense, including reasonable attorneys’ fees, resulting from the
failure to obtain such waiver, and, so long as such waiver is outstanding each
party waives, to the extent of the proceeds received under such policy
(including proceeds which would have been received but for a party’s failure to
maintain insurance hereunder), any right of recovery against the other party for
any loss covered by the policy containing such waiver.

 

9. LANDLORD’S REPAIRS AND MAINTENANCE.

 

9.1 Landlord Responsibilities.

 

(a) (i) Throughout the Term, and except as otherwise specifically set forth in
this Lease, Landlord shall, at Landlord’s sole cost and expense (subject to
Operating Expense reimbursements permitted by Section 5.2 above), keep and
maintain in good, clean and safe condition, repair and working order and make
repairs to and perform maintenance upon (1) stairs, elevators, corridors and
restrooms and the windows of the Buildings, and the lobby of the Adjoining
Building, (2) the Building foundations and the structural elements of the
Buildings including, without limitation, exterior walls, storefronts, parapets,
facades, and exterior areas containing EIFS; (3) mechanical (including HVAC),
electrical, plumbing, and fire/life safety systems serving the Buildings or the
Premises in general; (4) all Common Areas, (5) the roofs of the Buildings
(including maintaining the roofs in a watertight condition), and (6) elevators.

 

(b) In addition to the foregoing, Landlord, at its sole cost and expense, shall
be responsible for all repairs and replacements necessary to any and all systems
and all other work materials and equipment installed in the Premises that is
part of the Landlord Work for the longer of (1) one year following the date of
Substantial Completion of such work; (2) with respect to the roof and all
mechanical and Building systems included in the Landlord Work, such longer
period as is covered by any warranty received by Landlord in connection with the
installation thereof.

 

29



--------------------------------------------------------------------------------

(c) Landlord shall maintain all paved surfaces at Parcels 12 and 13 in smooth
and evenly covered condition, which maintenance shall include, without
limitation, cleaning, sweeping, restriping, repairing, resealing and resurfacing
and keeping such surfaces clear of standing water, free of material cracks, and
removal of snow, ice and debris.

 

(d) Tenant shall reimburse Landlord, within 15 days of receipt of written demand
from Landlord, for the cost of any repairs undertaken by Landlord that are
necessitated by Tenant’s misuse, negligence, Alterations to the Premises, use of
the roof of the Buildings, or any breach of its obligations under this Lease.

 

(e) To the extent Tenant becomes aware thereof, Tenant shall immediately give
Landlord written notice of any repair required to be performed by Landlord
pursuant to this Section 9.1, after which Landlord shall have a reasonable time
in which to complete the repair. Except for repairs described in Sections 9.1
(b) and (d), if Landlord fails to make the required repairs after Tenant gives
Landlord 30 days advance written notice of Landlord’s failure (except in the
event of an emergency or an imminent threat to health or safety, in which case
no notice shall be necessary), and provided Landlord does not cure or commence
to cure such failure in the 30 day period, Tenant may, but shall not be
obligated to, make any necessary repairs, and deduct the cost thereof from
monthly installments of Base Rent as Base Rent becomes due, in an amount up to
25% of each installment until Tenant has been fully reimbursed.

 

(f) Subject to Tenant’s obligation to reimburse Landlord for certain items which
constitute Operating Expenses, Landlord shall maintain and keep the Common Areas
in good condition and repair, consistent with that of a “Class A” corporate
facility. Without limiting the generality of the foregoing sentence, Landlord
shall remove all paper, debris, snow, ice, filth and refuse and keep the Common
Areas in a safe, neat, clean and orderly condition and adequately illuminated.

 

10. TENANT’S MAINTENANCE AND REPAIRS.

 

10.1 Obligations of Tenant. Throughout the Term, Tenant shall, at Tenant’s sole
cost and expense, perform all maintenance and repairs to the Premises that are
caused by Tenant’s misuse or neglect and shall keep the Premises (including
Tenant’s equipment, personal property and trade fixtures) in good and sanitary
condition and repair. Tenant shall be responsible for day to day repair and
maintenance of Tenant’s electronic, phone and date cabling and related equipment
that is installed by or for the exclusive benefit of Tenant and located in the
Premises or other portions of the Building, any supplemental air conditioning
units installed in the Premises by Tenant, private showers and kitchens
installed by or for Tenant, and any alarm or security systems installed in the
Premises for Tenant’s exclusive use. Tenant shall maintain and repair such items
in the Premises consistent with a “Class A” corporate facility in the Pittsburgh
area.

 

Any necessary maintenance or repair work inside the Premises to window frames,
door and office entries, interior walls, flooring, Tenant’s lighting facilities,
and plumbing work and fixtures serving exclusively the Premises, will be
Tenant’s responsibility, but, at Tenant’s

 

30



--------------------------------------------------------------------------------

request, shall be maintained and repaired by Landlord at Tenant’s expense, at a
charge equal to the costs incurred for such repair or maintenance (without
additional charge for overhead), which charges shall be payable by Tenant within
30 days of invoice therefore.

 

If Tenant fails to keep the Premises in good condition and repair as aforesaid,
after Landlord gives Tenant 30 days advance written notice of Tenant’s failure
(except in the event of an emergency in which case no notice shall be
necessary), and provided Tenant does not cure or commence to cure such failure
in the 30 day period, Landlord may, but shall not be obligated to, make any
necessary repairs. If Landlord makes such repairs, Landlord may bill Tenant for
the out of pocket cost of the repairs as additional rent, and said additional
rent shall be payable by Tenant within 30 days after demand by Landlord,
together with interest at the rate of 10% per annum, which shall be added to the
extent that and for so long as the costs of the repairs charged as additional
rent are outstanding and not fully paid.

 

11. ALTERATIONS AND SURRENDER.

 

11.1 Consent Of Landlord. Tenant shall not make or suffer to be made any
alterations, additions or improvements to or of the Premises or any part
thereof, or attach any fixtures or equipment thereto (“Alterations”), without
first obtaining Landlord’s written consent, which shall not be unreasonably
withheld, conditioned or delayed. All such Alterations shall be performed by
contractors selected by Tenant and reasonably acceptable to Landlord. If any
such Alterations to the Premises consented to by Landlord shall be made by
Landlord for Tenant’s account, Tenant shall reimburse Landlord for the cost
thereof as the work proceeds within 30 days after receipt of statements
therefore.

 

Notwithstanding the foregoing, Landlord’s prior consent shall not be required
for any alterations proposed by Tenant which involve only wall coverings,
flooring, painting, decorations, decorative fixtures, or carpeting (“Cosmetic
Alterations”) and other alterations, additions or improvements other than
Cosmetic Alterations which (a) are nonstructural in nature (e.g., do not involve
changes to the structural elements of the Buildings), (b) do not involve
Buildings systems, including, without limitation, electrical, plumbing and HVAC,
(c) do not involve changes to the Buildings exterior or Common Areas, and (d)
the cost of which will not exceed **** in each instance (excluding from such
costs the portion of costs, if any, allocated to Cosmetic Alterations).

 

11.2 Permits. Any Alterations in or about the Premises that Tenant shall desire
to make shall be presented to Landlord in written form, with plans and
specifications that are sufficiently detailed to obtain a building permit. If
Landlord consents to an Alteration, the consent shall be deemed conditioned upon
Tenant acquiring a building permit from the applicable governmental agencies,
furnishing a copy thereof to Landlord prior to the commencement of the work, and
compliance by Tenant with all conditions of said permit in a prompt and
expeditious manner. Landlord’s consent to any Alterations shall not be deemed to
be an agreement that they are in compliance with law nor shall such approval
impose any liability on Landlord, it being agreed that Tenant has responsibility
for compliance with all building codes and other applicable laws and
requirements as they relate to the Alterations. Landlord shall not charge
supervisory or review fees in connection with any Alterations.

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

31



--------------------------------------------------------------------------------

11.3 Mechanics Liens. Tenant shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Tenant at or for
use in the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises, or any interest therein. If Tenant
shall, in good faith, contest the validity of any such lien, Tenant shall
furnish to Landlord a surety bond satisfactory to Landlord and Landlord’s
leasehold mortgagee in an amount equal to not less than one and one-half times
the amount of such contested lien claim indemnifying Landlord against liability
arising out of such lien or claim. Such bond shall be sufficient in form and
amount to free the Premises from the effect of such lien. Any Alterations shall
not be for the immediate benefit and use of the Landlord, and, therefore, no
mechanic’s lien shall be allowed against the Premises in accordance with Section
303 of the Mechanic’s Lien Law of 1963 (49 P.S. Section 1303).

 

11.4 Tenant Improvements. The foregoing terms, conditions and restrictions
relative to Alterations shall not apply to the Tenant Improvements, which are
addressed by the Work Agreement.

 

11.5 Surrender. At the time of giving Landlord’s consent, Landlord shall advise
Tenant whether or not Tenant shall be required to remove the Alterations at the
end of the Term of this Lease. Unless Landlord has so advised Tenant, Tenant
shall have no obligation to remove any Alterations, tenant improvements, wiring,
or cabling from the Premises at the end of the Term of this Lease. On the last
day of the Term hereof, or on any sooner termination, Tenant shall surrender the
Premises to Landlord in the same condition as received, ordinary wear and tear
and casualty damage excepted, clean and free of debris and Tenant’s personal
property, trade fixtures and equipment. In the event that Tenant is required to
remove the Alterations, Tenant shall repair any damage to the Premises
occasioned by such removal as well as any damage occasioned by the installation
or removal of Tenant’s trade fixtures, furnishings and equipment.

 

11.6 Failure Of Tenant To Remove Property. If this Lease is terminated due to
the expiration of its Term or otherwise, and Tenant fails to remove Tenant’s
Property (as defined in Section 12.3 below) on or before such expiration,
Landlord may consider the Tenant’s Property to be abandoned.

 

12. DAMAGE AND DESTRUCTION.

 

12.1 Obligation to Repair. In the event the Premises or any portion of the
Buildings necessary for Tenant’s occupancy or normal business operation, are
damaged by fire, flood, earthquake, act of God, the elements or other casualty
in each case insured against (or would have been insured against but for
Landlord’s failure to carry the insurance coverage required by Section 8.2 of
this Lease) by Landlord’s fire and extended coverage insurance policy covering
the Buildings, and if a reasonable estimate (such estimate to be made by a
licensed engineer (the “Engineer”) acceptable to Landlord, Landlord’s leasehold
mortgagee, and Tenant), of the cost of making such repairs does not exceed the
proceeds of such insurance, Landlord shall forthwith repair the same if such
repairs can, in the reasonable opinion of the Engineer, be completed within 210
days after commencement of such repairs. This Lease shall remain in full force
and effect except that an abatement of Rent shall be allowed Tenant for such
part of the Premises as

 

32



--------------------------------------------------------------------------------

shall be rendered unusable by Tenant in the conduct of its business during the
time such part is so unusable and is in fact not used. If such repairs cannot,
in the Engineer’s opinion, be made within said 210-day period, or if such damage
or destruction is not insured against (other than by reason of Landlord’s
failure to maintain the insurance required by Section 8.2 hereof) by Landlord’s
fire and extended coverage insurance policy covering the Building then Landlord
may elect, upon notice to Tenant within 30 days after the date of such fire or
other casualty, to: (i) repair or restore such damage, in which event this Lease
shall continue in full force and effect, but the Rent shall be partially abated
as provided in this Section 12.1; or (ii) terminate this Lease, in which event
all Rent paid by Tenant subsequent to such date shall be refunded to Tenant, and
Tenant shall vacate the Premises as soon as reasonably practical. If Landlord
elects not to make such repairs, this Lease shall terminate as of the date of
such election by Landlord. Notwithstanding the foregoing, in the event that at
the time of the casualty: (i) an Event of Default has occurred and not been
cured within the applicable cure period; and/or (ii) less than two years remain
in the Term and Tenant cannot or will not exercise Tenant’s next occurring
Extension Period (if one then remains), then Landlord shall have no obligation
to rebuild the Premises and may terminate this Lease. Further, notwithstanding
the foregoing, unless the fire or casualty damage occurs within the last two
years of the Term, or in the circumstance of there being an uncured Event of
Default by Tenant, Landlord agrees that Landlord will not exercise its right to
terminate this Lease under the circumstances described in this Section 12.1
unless Landlord also terminates at least 100% of the other leases in the
Buildings (if any) where (i) the premises was damaged or destroyed to the same
or substantially similar degree as the Premises, and (ii) such leases, by their
terms, allow Landlord to exercise a right of termination under the
circumstances.

 

If the Engineer has determined, pursuant to this Section 12.1 that the
restoration and repairs to the Premises cannot be completed within said 210 day
period, or if at the time of the casualty less than two years remain in the
Term, Tenant shall have the right to terminate this Lease by providing Landlord
with written notice of termination within 30 days after being notified of such
determination.

 

A total destruction of the Buildings shall, at either party’s option,
automatically terminate this Lease.

 

If the Premises are to be repaired under this Section 12, Landlord shall repair
at its cost any injury or damage to the Buildings and all Common Areas, and, at
its cost, up to the amount of the Construction Allowance, the improvements in
the Premises constructed or installed by Landlord or Tenant as part of the
Tenant Improvement Work. Tenant shall perform and pay the cost of repairing any
other improvement in the Premises. Landlord shall commence such repairs as soon
as reasonably possible (but no later than the time when insurance adjustments
are made) and proceed with dispatch to complete the repairs within the timeframe
established by the Engineer. If Landlord fails to begin repairs when required
(as set forth above) or otherwise fails to complete the repairs within the
timeframe established by the Engineer, then Tenant shall have the option to
notify Landlord that Tenant elects to terminate this Lease unless within 30 days
of such notice the repairs are Substantially Completed. If Substantial
Completion does not occur within such 30 day period Tenant may terminate this
Lease on an effective date of termination selected by Tenant.

 

33



--------------------------------------------------------------------------------

12.2 Abatement Of Rent. If Landlord elects or is obligated to repair damage to
the Premises and all or part of the Premises will be unusable or inaccessible to
Tenant in the ordinary conduct of its business until the damage is repaired, the
Rent payable by Tenant hereunder shall be abated in proportion to the amount of
the Premises that is unusable or inaccessible to Tenant in the ordinary conduct
of its business. Rent abatement shall continue until the repairs are
Substantially Completed and Tenant is relocated back into the Premises, fully
furnished and operational. Notwithstanding the forgoing, Landlord recognizes
that certain of Tenant’s business units are integrated, and damage to one
portion of the Premises that calls for a business unit to be temporarily
relocated may require Tenant to move other business units, even if the areas of
the Premises occupied by all relocating business units have not been rendered
unusable. Accordingly, if the temporary relocation a business unit will last for
more than six months, Tenant, in order to be able to conduct normal business
operations during Landlord’s repair period, may elect, in Tenant’s reasonable
and good faith business judgment, to move any such integral business units to
the temporary location. In such case, Rent shall abate for all areas of the
Premises that have been temporarily relocated and are not being used.

 

12.3 Tenant’s Property. Landlord shall not be liable to Tenant or its employees,
agents, contractors, invitees or customers for loss or damage to merchandise,
tenant improvements, fixtures, automobiles, furniture, equipment, computers,
files or other property (hereinafter collectively “Tenant’s Property”) located
at the Premises unless such loss or damage occurs as a result of the negligence
or misconduct of Landlord or Landlord’s employees, agents, or contractors, and
the insurance proceeds actually received by Tenant are not sufficient to pay for
the loss or damage. Tenant shall repair or replace all of Tenant’s Property at
Tenant’s sole cost and expense. Tenant acknowledges that it is Tenant’s sole
responsibility to obtain adequate insurance coverage to compensate Tenant for
damage to Tenant’s Property.

 

12.4 Waiver. Landlord and Tenant hereby waive the provisions of any present or
future statutes which relate to the termination of leases when leased property
is damaged or destroyed and agree that such event shall be governed by the terms
of this Lease.

 

13. CONDEMNATION. If any portion of the Premises are taken under the power of
eminent domain, or sold under the threat of the exercise of said power (all of
which are herein called “Condemnation”), this Lease shall terminate as to the
part so taken as of the date the condemning authority takes possession; provided
that if so much of the Premises or access thereto, is taken by such Condemnation
as would substantially and adversely affect the operation and profitability of
Tenant’s business conducted from the Premises, and said Condemnation lasts for
90 days or more, Tenant shall have the option, to be exercised only in writing
within 30 days after Landlord shall have given Tenant written notice of such
Condemnation (or in the absence of such notice, within 30 days after the
condemning authority shall have taken possession), to terminate this Lease as of
the date the condemning authority takes such possession. If a taking lasts for
less than 90 days, Tenant’s Rent shall be abated during said period but Tenant
shall not have the right to terminate this Lease. If Tenant does not terminate
this Lease in accordance with the foregoing, this Lease shall remain in full
force and effect as to the portion of the Premises remaining, except that the
Base Rent and Tenant’s Proportionate Share shall be reduced in the proportion
that the floor area of the Premises taken bears to the total floor area of the
Premises prior to the taking. Any award for the taking of all or any part of the
Premises under the power of eminent domain or any payment made under threat of
the exercise of such power shall be the property of Landlord and Master
Landlord, whether such award shall be made as compensation

 

34



--------------------------------------------------------------------------------

for diminution in value of the leasehold, for good will, for the taking of the
fee, as severance damages, or as damages for tenant improvements; provided,
however, that Tenant shall be entitled to any separate award for loss of or
damage to Tenant’s removable personal property and fixtures, the unamortized
cost of any leasehold improvements made and paid for by Tenant, and for moving
expenses. In the event that this Lease is not terminated by reason of such
Condemnation, and subject to the requirements of any lender that has made a loan
to Landlord encumbering the Premises, Landlord shall to the extent of severance
damages received by Landlord in connection with such Condemnation, repair any
damage to the Premises caused by such Condemnation except to the extent that
Tenant has been reimbursed therefore by the condemning authority.

 

14. ASSIGNMENT AND SUBLETTING.

 

14.1 Landlord’s Consent Required. Tenant shall not voluntarily or by operation
of law assign, transfer, hypothecate, mortgage, sublet, or otherwise transfer or
encumber all or any part of Tenant’s interest in this Lease or in the Premises
(hereinafter collectively a “Transfer”), without Landlord’s prior written
consent, which shall not be unreasonably withheld or delayed; provided, however,
that Tenant may sublease portions of the Premises (as long as the size of the
subleased space in any one sublease does not constitute more than 50% of the
rentable square foot area of the entire Premises) without Landlord’s prior
consent. Landlord shall respond to Tenant’s written request for consent
hereunder (“Tenant’s Request”) within 20 days after Landlord’s receipt of
Tenant’s Request. Tenant’s Request for Landlord’s consent shall include, and
Landlord’s 20 day response period referred to above shall not commence, unless
and until Landlord has received from Tenant, all of the following information:
(a) a description of the business the assignee or subtenant intends to operate
at the Premises, (b) the proposed effective date of the assignment or sublease,
and (c) a copy of the proposed sublease or assignment agreement or a term sheet
which includes all of the terms and conditions of the proposed assignment or
sublease.

 

If Landlord does not respond to any Tenant’s Request within 20 days, Landlord
shall be deemed to have consented to the request.

 

Possession or occupancy of the Premises by one or more subsidiaries, affiliates,
or divisions of Tenant shall not be deemed or construed to be a sublease
hereunder and Tenant shall be permitted to allow, subject to the terms and
conditions of this Lease (but without having to obtain Landlord’s consent),
Tenant’s subsidiaries, affiliates or divisions to occupy the Premises.

 

14.2 Standard For Approval. Landlord shall not unreasonably withhold or delay
its consent to a Transfer. It shall be deemed reasonable for Landlord to
withhold its consent to a Transfer if (a) the Transfer would cause Landlord to
be in violation of its obligations under the Ground Lease or any leasehold
mortgage of Landlord’s interest in Parcels 12 and 13; (b) in Landlord’s
reasonable judgment, a proposed assignee is unable financially to pay the Rent
due under this Lease as and when it is due and payable; (c) a proposed assignee
or subtenant refuses to enter into a written assignment agreement or sublease,
reasonably satisfactory to Landlord, which provides that it will abide by and
assume all of the terms and conditions of this Lease for the term of any
assignment or sublease; (d) the use of the Premises by the proposed assignee or
subtenant will be a use prohibited by this Lease; or (e) the assignee or
subtenant will use, store or handle Hazardous Materials at the Premises of a
type, nature, quantity not acceptable to Landlord.

 

35



--------------------------------------------------------------------------------

14.3 Additional Terms And Conditions. The following terms and conditions shall
be applicable to any Transfer:

 

(a) The consent by Landlord to any Transfer shall not constitute a consent to
any subsequent Transfer by Tenant or to any subsequent or successive Transfer by
an assignee or subtenant.

 

(b) If an Event of Default occurs under this Lease and is not cured within the
applicable cure period, Landlord may proceed directly against Tenant, any
guarantors or anyone else responsible for the performance of this Lease,
including any subtenant or assignee, without first exhausting Landlord’s
remedies against any other person or entity responsible therefore to Landlord,
or any security held by Landlord.

 

(c) Any assignee of, or subtenant under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed, for the
benefit of Landlord, to have assumed and agreed to conform and comply with each
and every term, covenant, condition and obligation herein to be observed or
performed by Tenant during the term of said assignment or sublease, other than
such obligations as are contrary or inconsistent with provisions of an
assignment or sublease to which Landlord has specifically consented in writing.

 

(d) No Transfer of this Lease by Tenant, whether or not the consent of Landlord
is required thereto, shall relieve Tenant from full responsibility for payment
of all sums and performance of all obligations to be kept or observed hereunder.

 

14.4 Permitted Transfers. Notwithstanding any of the foregoing, Tenant may
freely sublet all or part of the Premises, or assign this Lease, to (i)
affiliates or subsidiaries of Tenant, (ii) any entity into which substantially
all of the assets of Tenant or any division of Tenant are transferred, and (iii)
an entity resulting from a merger, reorganization, consolidation or
recapitalization of Tenant or any division of Tenant (“Related Parties”),
without Landlord’s consent but with written notice to Landlord as soon as
practical.

 

14.5 Unrelated Assignees or Subtenants. If Landlord shall give its consent to
any assignment of this Lease or to sublease or if Tenant shall otherwise enter
into any assignment or sublease permitted hereunder, then fifty percent (50%) of
the Profit, as hereinafter defined, shall be deemed Additional Rent owed by
Tenant to Landlord under this Lease, and the amount of such Profit, including
any subsequent increases due to escalation, shall be paid by Tenant to Landlord
in the same manner that Tenant pays the Rent hereunder and in addition thereto.
“Profit” shall mean the rental rate, including, without limitation, any
additional rent, received by Tenant from such assignee or subtenant in excess of
the Base Rent and Additional Rent paid by Tenant hereunder, less the brokerage
fees, legal fees, direct marketing fees, tenant inducements, subtenant
improvement allowances or expenses (including any costs incurred for demising
walls, for separating utilities or for other costs under this section) actually
incurred by Tenant in connection with such assignment or subletting. The terms
of this Section 14.5 shall not apply to subleases and assignments to Related
Parties.

 

36



--------------------------------------------------------------------------------

14.6 Leasehold Mortgages. Tenant shall at all times have the right to encumber
by mortgage or other instrument in the nature thereof as security for any debt,
all of Tenant’s right, title and interest hereunder including, without limiting
the generality of the foregoing, Tenant’s right to use and occupy the Premises
together with its rights and interests in and to the Buildings, and fixtures
therein; in all respects, however, subordinate and inferior to Landlord’s
rights, title, privileges, liens and interests as provided in this Lease, and
those of Landlord’s mortgagee; provided that Tenant shall, in no event, have the
right to encumber Landlord’s title and reversionary interest in and to the
Premises. If required by Tenant or Tenant’s mortgagee, a Memorandum of this
Lease shall be executed and acknowledged by the parties, describing the Premises
and setting forth the term of this Lease, which Memorandum may be recorded at
the cost and expense of Tenant. Upon request by Tenant, Landlord will execute
and deliver a consent agreement in favor of any such lender substantially in the
form of Exhibit F attached hereto with respect to any such mortgage.

 

15. DEFAULT; REMEDIES.

 

15.1 Default By Tenant. Landlord and Tenant hereby agree that the occurrence of
any one or more of the following events shall be deemed to be an “Event of
Default” by Tenant under this Lease and that said Event of Default shall give
Landlord the rights described in Section 15.2:

 

(a) Tenant’s failure to make any payment of Base Rent, Operating Expenses, Real
Property Taxes or any other payment required to be made by Tenant hereunder, as
and when due, where such failure shall continue for a period of 10 business days
after written notice thereof from Landlord to Tenant.

 

(b) The failure by Tenant to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Tenant where such
failure shall continue for a period of 30 days after written notice thereof from
Landlord to Tenant; provided, however, that if the nature of Tenant’s
nonperformance is such that more than 30 days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant commences such
cure within said 30 day period and thereafter diligently pursues such cure to
completion.

 

(c) (i) The making by Tenant of any general arrangement or general assignment
for the benefit of creditors; (ii) the filing by Tenant of a petition or
otherwise commencing, authorizing, or acquiescing in the commencement of a
proceeding or case under any bankruptcy or similar law for the protection of
creditors or having such petition filed or proceeding commenced against it;
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within 30
days; (iv) the attachment, execution or other judicial seizure of substantially
all of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease, where such seizure is not discharged within 30 days; or (v) the
insolvency of Tenant.

 

Landlord or Landlord’s authorized agent shall have the right to execute and to
deliver any notice of default, notice to pay rent or quit or any other notice
Landlord gives Tenant.

 

37



--------------------------------------------------------------------------------

15.2 Remedies.

 

(a) In the event that an Event of Default occurs and is not cured within the
applicable grace period, Landlord may, at any time thereafter, with or without
notice or demand, and without limiting Landlord in the exercise of any right or
remedy which Landlord may have at law or in equity by reason of such default:

 

(i) Landlord shall have the right to terminate this Lease and thereupon may
recover possession of the Premises in the manner prescribed by Pennsylvania law.
Without terminating this Lease in case of an Event of Default as aforesaid, or,
if this Lease is terminated for an Event of Default as provided herein, Landlord
may, following the expiration of all notice and cure periods as set forth above,
re-enter the Premises, remove Tenant, or cause Tenant to be removed from the
Premises in the manner prescribed by Pennsylvania law. In the event of a reentry
without terminating this Lease, Tenant shall continue to be liable for all Rent
and other charges coming due under this Lease. No action or proceeding to oust
Tenant from possession or to terminate this Lease shall be taken by Landlord
unless the notices herein specified are first given and the times to cure
defaults specified have expired without cure.

 

(ii) In case of a termination or re-entry without termination under subsection
(i), Tenant agrees to pay to Landlord as damages (a) Landlord’s reasonable
out-of-pocket costs incurred in terminating this Lease and recovering possession
of the Premises, plus (b) the reasonable costs of reletting the Premises,
including, by way of example but not limitation, the costs incurred by Landlord
to restore the Premises to the condition Tenant was required hereunder to
surrender the same in, plus (c) a monthly amount for the duration of the Term
(not including any unexercised extensions) equal to the amount, if any, of (i)
the Base Rent and additional charges payable by Tenant in excess of (ii) the
amount of Base Rent and additional charges received by Landlord by reletting the
Premises. .

 

15.3 Default By Landlord. Landlord shall not be in default under this Lease
unless Landlord fails to perform obligations required of Landlord within 30 days
after written notice by Tenant to Landlord and to the holder of any mortgage
encumbering Landlord’s leasehold interest in Parcels 12 and 13 whose name and
address shall have theretofore been furnished to Tenant in writing, specifying
wherein Landlord has failed to perform such obligation; provided, however, that
if the nature of Landlord’s obligation is such that more than 30 days are
required for its cure, then Landlord shall not be in default if Landlord
commences performance within such 30 day period and thereafter diligently
pursues the same to completion. In no event shall Tenant have the right to
terminate this Lease as a result of Landlord’s default, and Tenant’s remedies
shall be limited to damages and/or an injunction, or as provided in Section 16
below.

 

16. TENANT’S RIGHT TO CURE LANDLORD’S DEFAULTS. If Landlord either (a) neglects
to pay when due any obligations on any mortgage, deed of trust, or other
encumbrance affecting title to the Premises to which this Lease is subordinate,
and for which Tenant has not received a

 

38



--------------------------------------------------------------------------------

non-disturbance agreement as required by this Lease, (b) fails to perform any
obligation specified in this Lease, or fails to complete the Tenant Improvements
described in the Work Agreement, or (c) breaches or fails to satisfy any
representation, warranty or covenant specified in this Lease, then Tenant may,
after the continuance of any such default for 10 days (for monetary default) or,
except in the case of an emergency, for 30 days (for defaults not curable by the
payment of money) after written notice thereof by Tenant to Landlord (or, with
respect to defaults not curable by the payment of money, only such longer period
as Landlord may reasonably require to effect such cure, provided such breach is
capable of being cured and Landlord commences appropriate curative action within
such 30 day period and thereafter diligently and continuously prosecutes such
cure to completion after the expiration of such 30 day period), pay said
obligations or cure such default or breach, all on behalf and at the expense of
the Landlord, and do all necessary work and make all necessary payments in
connection therewith. Landlord shall pay Tenant the amount so paid by Tenant
together with interest thereon at the rate of 10% per annum from the date of
payment until repayment within 10 days after written notice from Tenant that
such cost has been incurred. If Landlord fails to pay the amount requested by
Tenant together with such interest within such 10 day period, then Tenant may
withhold from monthly installments of Base Rent as they become due an amount up
to 25% of each installment, and apply such withheld amounts to the payment of
such indebtedness until such indebtedness is fully satisfied. If the holder of
any first mortgage on Landlord’s interest in Parcels 12 and 13 has notified
Tenant in writing that it is the holder of such lien, then Tenant shall provide
such holder with a duplicate copy of any notice sent to Landlord covering a
default hereunder, and except in an emergency or where a threat exists to the
health or safety of the lawful occupants of the Premises, such holder shall be
granted a reasonable period of time to correct or remedy the default (as long as
appropriate curative action is commenced within the 30 day period after receipt
of Tenant’s notice and thereafter diligently prosecuted to completion);
provided, however, that such holder shall provide written notice to Tenant on or
before the 10th day after the date of Tenant’s notice of default as to whether
such holder intends to cure the default.

 

17. LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT. If Tenant shall fail
to perform any of its obligations under this Lease, Landlord may, but shall not
be obligated to, after thirty (30) days’ prior written notice to Tenant
(provided however, that no such notice needs to be given in the event of an
emergency), perform any such act on Tenant’s behalf without waiving its rights
based upon any default of Tenant and without releasing Tenant from any
obligations hereunder. Tenant shall pay to Landlord, within thirty (30) days
after delivery by Landlord to Tenant of statements therefore, an amount equal to
the expenditures reasonably made by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of this section
together with interest thereon at the rate of 10% per annum from the date of
payment until repayment within 10 days after written notice from Landlord that
such cost has been incurred.

 

18. INDEMNITY.

 

(a) Tenant’s Obligation. Subject to Section 8.4 hereof, during the Term Tenant
shall indemnify, defend, and save Landlord, Master Landlord and Landlord’s
mortgagee, if any, and their respective agents, employees, successors and
assigns harmless against all loss, liability, penalties, claims or demands of
whatsoever nature, including, without limitation, reasonable attorneys’ fees and
costs, arising from injury to or death of any person or damage to

 

39



--------------------------------------------------------------------------------

the property of any person which shall occur in the Premises, except for claims
arising prior to the Delivery Date and except for claims caused directly or
indirectly by the default, negligence or willful act or omission of Landlord,
its agents, employees, successors or assigns, or the Master Landlord.

 

(b) Landlord’s Obligation. Subject to Section 8.4 hereof, during the Term
Landlord shall indemnify, defend and save Tenant, its parent, divisions,
affiliates, agents, employees, assignees and sublessees harmless against all
loss, liability, penalties, claims or demands of whatsoever nature, including,
without limitation, reasonable attorneys’ fees and costs, arising from injury to
or death of any person or damage to the property of any person which shall occur
in any area of Parcels 12 and 13 other than inside the Premises, except for
claims caused directly or indirectly by the default, negligence or willful act
or omission of Tenant, its agents, employees, assignees or sublessees.

 

(c) The indemnification obligations set forth in this Section 18 shall survive
the termination or expiration of this Lease.

 

19. LANDLORD’S LIABILITY. Tenant acknowledges that Landlord shall have the
right, from time to time, to transfer all or any portion of its interest in the
Premises and to assign this Lease to the transferee. Provided, Landlord
covenants and agrees that Landlord will assign its interest in this Lease only
under the following circumstances: (A) any successor landlord must be
experienced in the ownership and management of Class A multi-tenanted commercial
office properties or in the alternative must have the Buildings managed by a
property manager experienced in the operation of Class A multi-tenanted
commercial office properties; and (B) the assignment to a purchaser of this
Lease shall be made only in conjunction with the transfer of Landlord’s entire
interest in Parcels 12 and 13 and the successor landlord shall be the owner of
such interest in Parcels 12 and 13; and (C) Landlord shall not transfer the
Premises or assign this Lease (other than an assignment of this Lease to
Landlord’s mortgage lender or its nominee to secure Landlord’s financing) prior
to Substantial Completion of Landlord’s Work. Tenant agrees that in the event of
such a transfer Landlord shall automatically be released from all liability
under this Lease accruing thereafter; and Tenant hereby agrees to look solely to
Landlord’s transferee or assignee for the performance of Landlord’s obligations
hereunder that accrue after the date of the transfer. No partner, member,
employee or agent of Landlord or any constituent entity of Landlord shall be
personally liable for the performance of Landlord’s obligations hereunder or be
named as a party in any lawsuit arising out of or related to, directly or
indirectly, this Lease and the obligations of Landlord hereunder. The
obligations under this Lease do not constitute personal obligations of the
individual partners or members of Landlord or of any constituent entity of
Landlord, if any, and Tenant shall not seek recourse against such persons or
entities or their assets.

 

20. SIGNS.

 

(a) Throughout the Term, Tenant shall have exclusive naming rights, and the
exclusive right to place signage on the rooftop (to the extent permitted by
local ordinance) or top of the exterior face of the Primary Building and Bridge
Space and, so long as Tenant is leasing any portion of same, the Adjoining
Building. Regardless of whether Tenant is leasing space in the Adjoining
Building, throughout the Term, no other tenant or third party shall be given
rooftop signage or rights or rights to the top of the exterior face of either
Building. Except as

 

40



--------------------------------------------------------------------------------

provided in subsection (b) below, throughout the Term, Tenant shall have the
exclusive right to place signage on the exterior of the Primary Building, Bridge
Space, and, so long as Tenant is leasing any portion of same, the Adjoining
Building. Tenant’s exterior signage shall be subject to Landlord’s prior written
approval of the specifications therefore which shall not be unreasonably
withheld. Further, all signage shall conform to the Master Plan, and shall be
subject to approval by the City of Pittsburgh and any other public bodies having
approval rights. Upon vacation of the Premises, Tenant shall remove all signs
and repair, paint and/or replace the Primary Building fascia surface to which
its signs are attached. Tenant shall obtain all applicable governmental permits
and approvals for Tenant’s signs and exterior treatments. Notwithstanding any of
the foregoing, Landlord covenants and agrees that throughout the Term, as long
as no Event of Default has occurred and is continuing, no competitor of Tenant
will be allowed to place signage identifying such competitor on the exterior of
either Building. The foregoing restriction on competitors should not be deemed
to preclude first floor retail tenant signage that is allowed by subsection (b)
below.

 

(b) Landlord covenants and agrees that throughout the Term, (i) other office
tenants in the Adjoining Building may have exterior identification signs only at
the North Shore Drive entrance of the Adjoining Building, no higher than first
floor level, in the form of identification or directory signage containing
uniform lettering for all tenants identified, (ii) signage at the Primary
Building and Adjoining Building for first floor tenants will be limited to
signage on the first level of the relevant Building and any such signage that is
for first floor office tenants will not be illuminated, and (iii) in no event
will Landlord place or allow signs on Parcel 12 or 13 (other than traffic and
directional signs) except as specifically provided in this Section 20.

 

(c) Landlord and Tenant shall work together in good faith prior to the
Commencement Date to procure the necessary rights and approvals to erect
Tenant’s signage at the top of the Buildings and to erect and install additional
signage at the Buildings of such height and other dimension and character as
reasonably required by Tenant.

 

21. BROKER’S FEE. Tenant and Landlord each represent and warrant to the other
that neither has had any dealings or entered into any agreements with any
person, entity, broker or finder other than the persons, if any, listed in
Section 1.11, in connection with the negotiation of this Lease, and no other
broker, person, or entity is entitled to any commission or finder’s fee in
connection with the negotiation of this Lease, and Tenant and Landlord each
agree to indemnify, defend and hold the other harmless from and against any
claims, damages, costs, expenses, attorneys’ fees or liability for compensation
or charges which may be claimed by any such unnamed broker, finder or other
similar party by reason of any dealings, actions or agreements of the
indemnifying party. The commission payable to Tenant’s broker listed in Section
1.11, if any, with respect to this Lease shall be paid by Landlord pursuant to
the terms of a separate written agreement between Landlord and Tenant’s broker.

 

22. ESTOPPEL CERTIFICATE. Tenant shall from time to time, upon not less than 15
days’ prior written notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing certifying such information as Landlord may
reasonably request including, but not limited to, the following: (a) that this
Lease is unmodified and in full force and effect (or, if modified, stating the
nature of such modification and certifying that this Lease, as so modified, is
in full force and effect), (b) the date to which the Base Rent and other charges
are paid in

 

41



--------------------------------------------------------------------------------

advance and the amounts so payable, (c) that there are not, to Tenant’s
knowledge, any uncured defaults or unfulfilled obligations on the part of
Landlord, or specifying such defaults or unfulfilled obligations, if any are
claimed, (d) that all Tenant Improvements to be constructed by Landlord as of
such date, if any, have been completed in accordance with Landlord’s
obligations, and (e) that Tenant has taken possession of the Premises.

 

23. ENVIRONMENTAL MATTERS/HAZARDOUS MATERIALS.

 

23.1 As used in this Lease, the term “Hazardous Materials” shall mean and
include any substance, chemical or waste (including petroleum products) that is
or shall be listed or defined as hazardous, toxic or dangerous under Applicable
Environmental Law and all other substances which are, or in the future become,
regulated under applicable local, state or federal law, or which are classified
as hazardous or toxic under federal, state or local laws or classified or
identified as posing a threat to human health or the environment. For purposes
of this Lease, the term “Applicable Environmental Law” shall include, but not be
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. §§ 9601 et seq.; the Resource Conservation and
Recovery Act (“RCRA”), 42, U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act, 33 U.S.C. §§ 1251 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et
seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1471 et seq.; the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2619; the Safe Drinking
Water Act, 42 U.S.C. §§ 300f through 300j; as they have been amended from time
to time, and their concomitant regulations; and any similar state and local laws
and ordinances now hereafter in effect and the regulations implementing such
statutes.

 

23.2 Tenant agrees that, during the Term, no Hazardous Material will be spilled,
released, discharged or disposed on or under the Premises, including, without
limitation, in the air, soil or water in, under or upon the Premises by Tenant,
its employees, agents, contractors, subtenants or assignees, except in
compliance with applicable laws and regulations.

 

23.3 Tenant agrees to defend, indemnify, and hold Landlord, its agents,
representatives, officers, shareholders, directors and employees and its
successors and assigns (collectively, the “Landlord Indemnitees”), harmless
against any and all liabilities, including but not limited to, losses, damages,
actions, costs, fees of attorneys, consultants and experts and other expenses of
any nature whatsoever which may be asserted against any of the Landlord
Indemnitees, or on account of any suit, administrative proceeding, citation,
remediation demand, or judgments by any person or entity arising out of the
spillage, release, discharge, disposal, or placement in or upon the air, soil or
water in, under or upon the Premises, to the extent caused by the actions of
Tenant, its employees, agents, contractors, guests or invitees, of any Hazardous
Material after the Commencement Date and continuing through the Term.

 

23.4 Landlord hereby represents and warrants to Tenant that, to the best of
Landlord’s knowledge and except as otherwise set forth on Schedule 23.4 attached
hereto, there are no Hazardous Materials located in, on or under the Buildings
or Parcels 12 and 13 at levels requiring remediation or other affirmative action
pursuant to Environmental Law; and that there has been no violation by Landlord
of any applicable Environmental Law.

 

23.5 Landlord agrees to defend, indemnify, and hold Tenant, its parent,
divisions, affiliates, lenders, agents, representatives, officers, shareholders,
directors and employees and its

 

42



--------------------------------------------------------------------------------

successors and assigns (collectively, the “Tenant Indemnitees”), harmless
against any and all liabilities, including but not limited to, losses, damages,
actions, costs, fees of attorneys, consultants and experts and other expenses of
any nature whatsoever which the Tenant Indemnities may sustain, suffer or incur
or which may be asserted against any of the Tenant Indemnities, or on account of
any suit, administrative proceeding, citation, remediation demand, or judgments
by any person or entity arising out of any past or future spillage, release,
discharge, disposal, or placement in or upon the air, soil or water in, under or
upon Parcels 12 and 13 or the Buildings by anyone other than Tenant during the
Term of any Hazardous Material, except to the extent Tenant indemnifies Landlord
under Section 23.3 above.

 

23.6 The provisions of this Section 23 shall survive the expiration or sooner
termination of this Lease.

 

23.7 Landlord shall provide Tenant with copies of all environmental reports,
written recommendations or other information pertaining to Hazardous Materials
or other toxic material at Parcels 12 or 13 and shall notify Tenant, as soon as
Landlord has knowledge thereof, of the presence or release of any Hazardous
Material or other toxic substance at the Development. Throughout the Term Tenant
may, at its discretion and election, conduct tests and inspections (not
including drilling or core borings) at the Buildings for evidence of Hazardous
Materials. Tenant may comply with any applicable governmental disclosure
requirements without incurring liability to Landlord for any such disclosure,
and shall notify and consult with Landlord if any such disclosure is to be made.
Tenant shall deliver a copy of any reports or test results that reveal the
presence or suspected presence of Hazardous Materials to Landlord. If all or any
portion of the Premises is rendered unsafe or otherwise poses an immediate risk
to the health or safety of Tenant’s employees as a result of the presence or
suspected presence of a hazardous or toxic substance or condition not caused by
Tenant, Tenant shall notify Landlord immediately and thereafter, Landlord shall,
with reasonable diligence, undertake remediation action in order to eliminate
the unsafe condition or the risk to health or safety. During such remediation
period, if, as a result of such unsafe condition or risk to personal health or
safety, it is reasonable under the circumstances for Tenant not to use the
affected portion of the Premises and Tenant does not in fact use said portion,
then after the 5th consecutive business day of such non-use, Rent shall abate
until such time as the condition is remedied.

 

24. SUBORDINATION.

 

24.1 Subject to Sections 24.2, 24.3 and 24.4 below, including, without
limitation, Tenant’s receipt of a nondisturbance agreement, this Lease is
subject and subordinate to any mortgage (including, without limitation, the
notes or other obligations secured thereby of record and any and all renewals
modifications or extensions thereof, provided that no such renewals,
modifications or extensions shall in any way modify any of Tenant’s rights or
obligations under this Lease without the prior written consent of Tenant which
may be withheld in Tenant’s sole and uncontrolled discretion) now or hereafter
in existence, affecting the Premises. Tenant shall execute, acknowledge and
deliver to the holder of any such mortgage or holder of leasehold interest or to
any of the parties of such instruments, within 15 days after receiving a written
request by Landlord, any documentation in the form customarily required in
similar situations for the purpose of evidencing the subordination of this Lease
to such mortgages or instruments or to any such renewals, modifications or
extensions thereof.

 

43



--------------------------------------------------------------------------------

24.2 If the holder of a superior mortgage shall succeed to the rights of
Landlord under this Lease, whether through possession or foreclosure action or
delivery of a new lease, then this Lease shall remain in full force and effect,
and a party so succeeding to Landlord’s rights (herein sometimes called the
“Successor Landlord”) shall be required to recognize this Lease and Tenant’s
rights hereunder, and to agree, so long as an Event of Default is not
continuing, not to disturb Tenant’s possession of the Premises, and at the
request of the Successor Landlord Tenant shall attorn to and recognize such
Successor Landlord as Tenant’s Landlord under this Lease, and shall, within 30
days after receiving a written request, execute and deliver any instrument that
such Successor Landlord may reasonably request in the form reasonably acceptable
to Tenant to evidence such attornment. Upon such attornment, this Lease shall
continue in full force and effect as, or as if it were, a direct lease between
the Successor Landlord and Tenant, upon all of the terms, conditions and
covenants as are set forth in this Lease.

 

24.3 In the event of any act or omission or default of Landlord that would give
Tenant the right, immediately or after lapse of a period of time, to cancel or
terminate this Lease, or to claim a partial or total eviction, Tenant shall not
exercise such right (i) until it has given written notice of such act or
omission to the holder of each superior mortgage whose name and address Tenant
has been previously notified of in writing by Landlord (as may be amended from
time to time by Landlord by subsequent written notice to Tenant) and (ii) such
holder does not proceed with dispatch to cure the act or omission of Landlord
within a reasonable period of time. Tenant’s agreement to delay exercising any
such right shall not be applicable when Landlord’s act, omission, or default
results in (i) access to the Premises being impeded or (ii) an imminent threat
to the health or safety of Tenant’s employees, servants or visitors.

 

24.4 Landlord agrees on behalf of itself and each and every successor to
Landlord’s interests hereunder that Tenant’s obligation to execute any
subordination agreement, as required by Section 24.1 above, or to attorn to any
Successor Landlord as required by Section 24.2 above, is conditioned upon
Tenant’s receipt of a non-disturbance agreement for the benefit of Tenant from
the holder or proposed holder of any such mortgage affecting the Premises. Such
non-disturbance agreement shall be in a commercially reasonable form (but shall
not be inconsistent with Tenant’s rights under this Lease) and shall provide,
among other things, that so long as Tenant is not in default (as set forth in
Section 15) in the payment of Rent or any material covenant or condition of this
Lease, (i) its rights as Tenant hereunder shall not be affected or terminated,
(ii) its possession of the Premises shall not be disturbed, (iii) no action or
proceeding shall be commenced to remove or evict Tenant and, unless required by
applicable law in order to effect a foreclosure, Tenant shall not be named in
any foreclosure action, and (iv) this Lease shall continue in full force and
effect notwithstanding the foreclosure of the mortgage prior to the expiration
or termination of this Lease. Tenant agrees that (i) the Successor Landlord
shall not be liable for any previous act or omission of Landlord under this
Lease, provided that Successor Landlord assumes the obligations of Landlord set
forth in this Lease, including but not limited to those relating to completion
of the Landlord Work and payment of the Tenant Improvement Allowance to the
extent not completed or paid by Landlord; (ii) the Successor Landlord shall not
be subject to any offset, not expressly provided for or permitted by this Lease,
that shall have theretofore accrued to Tenant against Landlord; (iii) the
Successor Landlord shall not be bound by any previous modification of this
Lease, if such modification was not made in accordance with the provisions of
this Lease; and (iv) the Successor Landlord shall not be bound by any previous
prepayment of more than one month’s Base Rent or any additional rent then due,
unless such prepayment was expressly approved in writing by the Successor
Landlord, or was made as expressly provided for or permitted by this Lease.

 

44



--------------------------------------------------------------------------------

25. PARKING.

 

(a) Until a parking garage is constructed on the parcel designated as “Parcel
7.3” on the Master Plan, Tenant shall have the exclusive use of 30 striped
parking spaces (the “Executive Spaces”) in the surface parking lot at Parcel 7
(meaning Parcels 7.1, 7.2 and 7.3 on the Master Plan), throughout the Term, on a
24 hour per day, 365 days per year basis, at no additional cost to Tenant.
Landlord shall be obligated to procure the Executive Spaces, at Landlord’s cost
and expense, for Tenant’s use, for the Term, at an initial location on Parcel 7
that will be subject to Tenant’s approval, and will be mutually agreeable to
both Landlord and Tenant, working together in good faith. Landlord shall
designate the Executive Spaces as “Reserved.”

 

(b) The location of the Executive Spaces shall not be subject to change without
Tenant’s prior written consent. Tenant agrees, however, that when construction
begins on said Parcel 7 (meaning 7.1, 7.2 and 7.3 on the Master Plan), Tenant
shall cooperate with Landlord and/or the Stadium Authority in relocating the
Executive Spaces within Parcel 7 in order to accommodate construction. If
Landlord demonstrates that it is not feasible to relocate the Executive Spaces
within Parcel 7, then the Executive Spaces may be relocated to another parking
area at the Development that is acceptable to Tenant, in its reasonable
discretion. If feasible, the Executive Spaces may be relocated to the parking
garage to be constructed on the parcel designated as “Parcel 3” on the Master
Plan. If, at the time of a relocation described above, construction of a garage
on Parcel 3 has not yet been completed, then Landlord will work with the Stadium
Authority to temporarily relocate the Executive Spaces to a surface lot at the
Development until a garage is completed on Parcel 3 or Parcel 7. Landlord agrees
that relocation of the Executive Spaces shall be undertaken in a manner that
will minimize inconvenience and disruption to the users of the Executive Spaces.
In addition, Tenant shall have the right to require that the Executive Spaces be
relocated during construction activities on Parcel 7. In any event, once a
parking garage is constructed within Parcel 7, the Executive Spaces shall be
relocated into the Parcel 7 garage. In all cases when (and if) Executive Spaces
are relocated, Landlord shall be obligated to procure such relocated Executive
Spaces for Tenant, and designate the same as “Reserved” at no cost to Tenant.

 

(c) Landlord covenants and agrees that Tenant shall have the continued and
uninterrupted use of the Executive Spaces, Force Majeure and casualty damage
excepted. Landlord shall enter into and deliver to Tenant a copy of the written
agreement between Landlord and the Stadium Authority (or its successor) granting
Landlord the unconditional parking rights to the Executive Spaces as described
in this Section 25, for the Term and any Extension Period. Landlord recognizes
that Tenant is entering into this Lease in reliance on the availability of the
Executive Spaces for the Term, and Landlord agrees that to the extent necessary
Landlord, at Landlord’s cost and expense, shall enforce its agreement with the
Stadium Authority as to the Executive Spaces. If during the Term Tenant is
denied the use of the Executive Spaces (for reasons other than Force Majeure or
casualty damage), Tenant shall notify Landlord in writing, and if such use is
not restored within two business days after Tenant’s notice, then after the
second business day and until such use is restored, Tenant shall be entitled to
deduct, as liquidated damages, from Base Rent payments, as such payments become
due, an

 

45



--------------------------------------------------------------------------------

amount equal to (i) the number of Executive Spaces not available to Tenant,
multiplied by (ii) a dollar amount equal to two and one-half (2.5) times the
then current daily rate for the Executive Spaces, calculated on a daily basis.
The costs incurred by Landlord in obtaining the Executive Spaces and any other
costs associated with the Executive Spaces, shall not be included in Operating
Expenses

 

(d) In addition to the Executive Spaces, Landlord shall ensure that at least 2
parking spaces per 1,000 rentable square feet of the Premises will be available
for Tenant’s use on weekdays on surface lots controlled by the Stadium Authority
and commonly referred to as parking lots 1 and 2 and 7A-J (“Surface Lot
Spaces”), as shown on Exhibit H attached hereto. Landlord shall provide Tenant
with written confirmation that the Stadium Authority will provide the Surface
Lot Spaces by providing, at Tenant’s request, up to 1.25 spaces per 1,000
rentable square feet of the Premises on parking lots 1 and 2 and up to 0.75
spaces per 1,000 rentable square feet of the Premises on Lots 7A-J. The initial
rate for the Surface Lot Spaces will be no more than **** per month during the
first full calendar year of the Term. Landlord covenants and agrees that
thereafter, for the first 15 Lease Years, the price for Surface Lot Spaces
during any calendar year will be as determined by the Stadium Authority, but
will not be greater than **** of the price during the immediately preceding
calendar year. As a condition of Tenant’s right to the Surface Lot Spaces to be
provided by the Stadium Authority, once every year, Tenant will advise the
Stadium Authority (or its designee) as to how many spaces Tenant will require
for that year. Failure to take the full number of spaces for any particular year
shall not forfeit Tenant’s ability to take such spaces in future years. On an
annual basis, Tenant, or its employees, will enter into a license agreement or
other agreement in form prescribed by the Stadium Authority, committing to,
among other things, the number of spaces required by Tenant for the upcoming
year, at the rates prescribed by the Stadium Authority, as set forth herein, and
containing the terms for parking as set forth above. Tenant acknowledges and
agrees that (i) the license agreement will not give Tenant or its employees the
right to park at the Surface Lot Spaces on weekends, (ii) the Surface Lot Spaces
will not be available on New Year’s Day, Memorial Day, July 4th, Labor Day,
Thanksgiving (and the immediately succeeding Friday unless waived in writing by
the Stadium Authority) and Christmas, (iii) the Surface Lot Spaces will have to
be vacated by 5:00 p.m. in the event of a Pirate baseball post-season or All
Star weekday evening game, and (iv) for Monday night, Thursday night and
preseason Steeler and Panther football games played at night at Heinz Field, the
Surface Lot Spaces must be vacated by 5:00 p.m.

 

(e) Landlord and Tenant acknowledge that significant additional daily parking is
available to Tenant’s employees and visitors, in parking areas in and
surrounding the Development, as shown on Exhibit H attached hereto. Tenant
acknowledges that Landlord does not control such parking areas and does not make
any representations or covenants with respect thereto.

 

(f) Unless Tenant elects otherwise, throughout the Term Landlord will take
responsibility for communicating with the Stadium Authority on matters relating
to parking at the Development and Tenant’s parking rights under this Lease.

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

46



--------------------------------------------------------------------------------

26. HOLDING OVER. If Tenant remains in possession of the Premises or any part
thereof after the expiration or earlier termination of the Term hereof with
Landlord’s consent, such occupancy shall be a tenancy from month to month upon
all the terms and conditions of this Lease pertaining to the obligations of
Tenant, except that: (i) the Base Rent payable shall be 125% of the then current
Base Rent for the Premises as of the date Tenant holds over; (ii) all Extension
Periods, if any are then remaining, shall be deemed terminated and be of no
further effect; and (iii) Tenant shall have no further rights under Sections 45
and 48 of this Lease. If Tenant remains in possession of the Premises or any
part thereof, after the expiration of the Term hereof without Landlord’s
consent, Tenant shall, at Landlord’s option, be treated as a tenant at
sufferance or a trespasser. Nothing contained herein shall be construed to
constitute Landlord’s consent to Tenant holding over at the expiration or
earlier termination of the Term or to give Tenant the right to hold over after
the expiration or earlier termination of the Term.

 

27. LANDLORD’S AND TENANT’S ACCESS.

 

(a) Tenant shall have full access to the Buildings 24 hours per day, 365 days
per year.

 

(b) Subject to Tenant’s security requirements, Landlord and Landlord’s agents
shall have the right to enter the Premises during business hours and with at
least 24 hours prior notice to Tenant for the purpose of performing any services
required of Landlord, showing the Premises to prospective purchasers, lenders or
(during the last six months of the Term) tenants, or undertaking safety
measures. In the event of an emergency, Landlord may gain access to the Premises
by any reasonable means, and except in cases of negligence or misconduct,
Landlord shall not be liable to Tenant for damage to the Premises or to Tenant’s
Property resulting from such access.

 

(c) Upon Landlord’s request, Tenant will cooperate with Landlord if access
through the Premises is required in order to gain access to the roof of the
Primary Building by Landlord or other tenants at the Primary Building having
roof rights (if permitted by Section 4.3 of this Lease); provided, however, that
any such access shall be undertaken without disruption to Tenant’s business
operations and will be subject to Tenant’s security and safety requirements, and
further subject to the condition that any party given access shall be
accompanied by the Building Manager or its designated representative.

 

28. SEVERABILITY. The invalidity of any provision of this Lease as determined by
a court of competent jurisdiction shall in no way affect the validity of any
other provision hereof.

 

29. TIME OF ESSENCE. Time is of the essence with respect to each of the
obligations to be performed by Tenant and Landlord under this Lease.

 

30. DEFINITION OF RENT. All monetary obligations of Tenant to Landlord under the
terms of this Lease, including, but not limited to, Base Rent, Operating
Expenses, Real Property Taxes, and late charges shall be deemed to be Rent.

 

31. INCORPORATION OF PRIOR AGREEMENTS. This Lease and the attachments listed in
Section 1.12 contain all agreements of the parties with respect to the lease of
the Premises and any other matter mentioned herein. No prior or contemporaneous
agreement or understanding pertaining to any such matter shall be effective.

 

47



--------------------------------------------------------------------------------

32. AMENDMENTS. This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification.

 

33. NOTICES. All notices required or permitted by this Lease shall be in writing
and may be delivered (a) in person (by hand, by messenger or by courier
service), (b) by U.S. Postal Service regular mail, (c) by U.S. Postal Service
certified mail, return receipt requested, (d) by U.S. Postal Service Express
Mail, Federal Express or other overnight courier, or (e) by facsimile
transmission, and shall be deemed sufficiently given if served in a manner
specified in this section. The addresses set forth in Section 1.14 of this Lease
shall be the address of each party for notice purposes. Landlord or Tenant may
by written notice to the other specify a different address for notice purposes.
A copy of all notices required or permitted to be given to Landlord hereunder
shall be concurrently transmitted to such party or parties at such addresses as
Landlord may from time to time hereinafter designate by written notice to
Tenant. Any notice sent by regular mail or by certified mail, return receipt
requested, shall be deemed given three business days after deposited with the
U.S. Postal Service. Notices delivered by U.S. Express Mail, Federal Express or
other courier shall be deemed given on the date delivered by the carrier to the
appropriate party’s address for notice purposes. If any notice is transmitted by
facsimile transmission, the notice shall be deemed delivered upon telephone
confirmation of receipt of the transmission thereof at the appropriate party’s
address for notice purposes. A copy of all notices delivered to a party by
facsimile transmission shall also be mailed to the party on the date the
facsimile transmission is completed. If notice is received on Saturday, Sunday
or a legal holiday, it shall be deemed received on the next business day.

 

34. WAIVERS. No waiver by Landlord or Tenant of any provision hereof shall be
deemed a waiver of any other provision hereof or of any subsequent breach by
Landlord or Tenant of the same or any other provision. Landlord’s or Tenant’s
consent to, or approval of, any act shall not be deemed to render unnecessary
the obtaining of such party’s consent to or approval of any subsequent act. The
acceptance of rent hereunder by Landlord shall not be a waiver of any preceding
breach by Tenant of any provision hereof, other than the failure of Tenant to
pay the particular rent so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such rent. No acceptance by
Landlord of partial payment of any sum due from Tenant shall be deemed a waiver
by Landlord of its right to receive the full amount due, nor shall any
endorsement or statement on any check or accompanying letter from Tenant be
deemed an accord and satisfaction.

 

35. BINDING EFFECT; CHOICE OF LAW. Subject to any provision hereof restricting
assignment or subletting by Tenant, this Lease shall bind the parties, their
successors and assigns. This Lease shall be governed by Pennsylvania law and any
litigation concerning this Lease between the parties hereto shall be initiated
in the county in which the Premises are located.

 

36. ATTORNEYS’ FEES. If Landlord or Tenant brings an action to enforce the terms
hereof or declare rights hereunder, the prevailing party in any such action, or
appeal thereon, shall be entitled to its reasonable attorneys’ fees and court
costs to be paid by the losing party as fixed by the court in the same or
separate suit, and whether or not such action is pursued to decision or
judgment. The attorneys’ fee award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys’ fees
and court costs reasonably incurred in good faith. Landlord shall be entitled to
reasonable attorneys’ fees and all other costs

 

48



--------------------------------------------------------------------------------

and expenses incurred in the preparation and service of notices of default and
consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such default. Landlord and Tenant
agree that attorneys’ fees incurred with respect to defaults and bankruptcy are
actual pecuniary losses within the meaning of Section 365(b)(1)(B) of the
Bankruptcy Code or any successor statute.

 

37. MERGER. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, or a termination by Landlord, shall not result in
the merger of Landlord’s and Tenant’s estates and shall, at the option of
Landlord, terminate all or any existing subtenancies or may, at the option of
Landlord, operate as an assignment to Landlord of any or all of such
subtenancies.

 

38. QUIET POSSESSION.

 

(a) Tenant’s employees and agents shall have unrestricted access to the Premises
at all times, subject to compliance with the terms of this Lease and with all
security measures as shall from time to time be in effect for the Building. So
long as Tenant pays the Rent reserved hereunder and observes and performs all of
the covenants, conditions and provisions on Tenant’s part to be observed and
performed under this Lease, Tenant shall and may peaceably and quietly have,
hold and enjoy the Premises for the Term hereof, subject to all of the
provisions of this Lease. In addition (and without limiting the foregoing)
should any matter relating to title to the Premises or encumbrances or
exceptions to title affecting the Premises (except claims by or through Tenant)
materially interfere with Tenant’s access to the Premises or its ability to
conduct its business operations, Tenant’s obligation to pay Rent hereunder shall
abate in proportion to such interference.

 

(b) Landlord shall use commercially reasonable efforts to ensure that
construction at other areas of the Development will not interfere with Tenant’s
use and enjoyment of the Premises.

 

39. AUTHORITY. Tenant represents that each individual executing this Lease on
behalf of Tenant is duly authorized to execute and deliver this Lease on behalf
of Tenant, that Tenant is duly authorized to enter into this Lease, and that
this Lease is enforceable against said entity in accordance with its terms.
Landlord represents that each individual executing this Lease on behalf of
Landlord is duly authorized to execute and deliver this Lease on behalf of
Landlord, that Landlord is duly authorized to enter into this Lease, and that
this Lease is enforceable against said entity in accordance with its terms.

 

40. CONFLICT. Except as otherwise provided herein to the contrary, any conflict
between the printed provisions, exhibits, addenda or riders of this Lease and
the typewritten or handwritten provisions, if any, shall be controlled by the
typewritten or handwritten provisions.

 

41. INTERPRETATION. This Lease shall be interpreted as if it was prepared by
both parties, and ambiguities shall not be resolved in favor of one party or the
other because all or a portion of this Lease was prepared by Landlord or Tenant.
The captions contained in this Lease are for convenience only and shall not be
deemed to limit or alter the meaning of this Lease. As used in this Lease, the
words tenant and landlord include the plural as well as the singular. Words used
in the neuter gender include the masculine and feminine gender.

 

49



--------------------------------------------------------------------------------

42. RECORDING. After the Ground Lease has been entered into, either party shall
have the right to record a memorandum of this Lease, and the parties shall
execute and acknowledge for recording any accurate memorandum prepared by the
other party, provided that the party requesting that a memorandum be recorded
shall bear the cost of recording such memorandum.

 

43. RELATIONSHIP OF PARTIES. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

 

44. CONFIDENTIALITY. Landlord and Tenant acknowledge and agree that the terms of
this Lease and all other information relating to Tenant’s business operation and
corporate affairs that may be provided to or learned by Landlord are
confidential. Landlord and Tenant each agree that they and their respective
partners, officers, directors, employees, brokers, and attorneys, if any, shall
not disclose the terms and conditions of this Lease to any other person or
entity without the prior written consent of the other party; provided, however,
that Tenant may disclose the terms of this Lease to Tenant’s lenders and to
federal and state administrative or regulatory agencies (including, without
limitation, the Securities and Exchange Commission) as may be required and
Landlord may disclose the terms of this Lease to Landlord’s potential lenders,
partners, consultants and potential purchaser’s of Landlord’s leasehold interest
in Parcels 12 and 13, as may be required. It is understood and agreed that
damages alone would be an inadequate remedy for the breach of this provision by
Landlord or Tenant, and Landlord and Tenant shall each also have the right to
seek specific performance of this provision and to seek injunctive relief to
prevent its breach or continued breach.

 

45. RIGHT OF FIRST REFUSAL TO PURCHASE. Subject to the limitations set forth in
Section 51.1 hereof, during the Term, should Landlord receive a bona fide
written offer (which, upon acceptance by Landlord, would constitute a legally
binding obligation) to purchase Landlord’s interest in Parcels 12 and/or 13
(“Proposed Offer”) from a third party, which Proposed Offer Landlord intends to
accept, then Landlord shall submit a written offer (“Offer”) to Tenant to sell
the leasehold to Tenant on terms and conditions, including price, which are no
less favorable than those of the Proposed Offer. The Offer shall disclose the
identity of the proposed buyer and the terms and conditions, including price, of
the Proposed Offer. The Offer shall state that Tenant may acquire the leasehold
for the price and upon the other terms contained in the Proposed Offer. Should
Tenant desire to purchase the leasehold, Tenant shall communicate its election
within 20 days after the date of the Offer. Such communication shall, when taken
in conjunction with the Offer, constitute a legally binding agreement for the
sale and purchase of the Premises. The sale of the leasehold to Tenant pursuant
to this Section 45 shall be closed no later than the 120th day after the date of
the Offer or earlier if the Proposed Offer had an earlier closing date. If
Tenant does not elect to purchase the leasehold pursuant to this section, the
leasehold may be sold by Landlord at any time within one year after the date the
Offer was made, to the maker of the Proposed Offer or its permitted assignee and
at not less than the price and upon the material terms and conditions specified
in the Offer. Provided, however, that any such transfer and the transferee must
meet the transfer restrictions set forth in Section 19 above. Notwithstanding
anything to the contrary contained in this Section 45, should the party
submitting the Proposed Offer be negotiating with Continental Real Estate
Companies (“CREC”) or any affiliate of CREC for the purchase of properties in
addition to Landlord’s leasehold interest in Parcels 12 and 13, then Tenant’s
rights under this Section 45 shall not apply to such proposed transaction,
provided, that any such sale shall be subject to this Lease and this

 

50



--------------------------------------------------------------------------------

right of first refusal in favor of Tenant, and any such transfer shall be
subject to the restrictions set forth in Section 19 above. Landlord will not
sell or offer for sale or transfer its interest in Parcel 12 or 13 independently
of the other. A sale or transfer of more than 50% of the direct or indirect
ownership interest in the Landlord shall constitute a Proposed Offer and
Tenant’s right of first refusal shall apply. Notwithstanding the foregoing, any
of the following transfers shall not be deemed to trigger Tenant’s right of
first refusal: (i) transfers of interests in Landlord by and among existing
partners of Landlord; (ii) transfers of interests in Landlord as security for
loans; (iii) transfers to any affiliate of CREC as of the date of this Lease;
(iv) transfers of individual partnership interests by devise or descent; (v)
transfers of interests in Landlord for estate planning purposes (by way of
example and not limitation, a transfer to a trust established by an individual
partner for the benefit of such partner’s children); and (vi) transfers to
family members of an individual partner.

 

Any conveyance of the Landlord’s interest in Parcels 12 and 13 or any part
thereof by Landlord, howsoever arising, including, inter alia, by operation of
law, shall be subject to the leasehold estate created by this Lease, including
this right of first refusal.

 

The right of first refusal granted to Tenant by this Section 45 shall not be
effective against transfers or conveyances to or from any leasehold mortgagee
(or its nominee) of Landlord’s interest in Parcels 12 and 13 in connection with
a foreclosure or an assignment.

 

46. WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR
CROSS-COMPLAINT IN ANY ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER
LANDLORD AGAINST TENANT OR TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF
INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION, EMERGENCY OR OTHERWISE, NOW OR HEREAFTER IN EFFECT.

 

47. FORCE MAJEURE. If Landlord or Tenant is delayed or prevented from performing
any of their respective obligations under this Lease because of acts of God,
war, riots, shortages of labor or material or any other causes that are
reasonably beyond their control (a “Force Majeure Event”), then the period of
any such delay shall be added to the time herein provided for the performance of
any such obligation and the defaulting party shall not be liable for losses or
damages caused by such delay; provided, however, that this Section 47 shall not
apply to the payment of any sums of money required to be paid by either party
hereunder or any obligation of Landlord or Tenant that can be satisfied by the
payment of money.

 

48. EXPANSION AND CONTRACTION.

 

48.1 Right of First Refusal to Lease. Subject to the limitation set forth in
Section 51.1 hereof, throughout the Term Tenant shall have an ongoing right of
first refusal as to space in the Adjoining Building (excluding space on first
floor). After the date of this Lease, if Landlord receives a bona fide offer for
the lease of space in the Adjoining Building (not including renewals of existing
leases) (“ROFR Space”), Landlord will give Tenant the right of

 

51



--------------------------------------------------------------------------------

first refusal to lease the ROFR Space, provided that an Event of Default has not
occurred and remains uncured. The right of first refusal will be extended by
Landlord giving Tenant written notice (“Landlord’s Notice”) of the particular
offer received by Landlord together with a summary of the offer (“Summary”) and
requiring Tenant to sign an appropriate amendment to this Lease subjecting the
ROFR Space to this Lease at the same rent and on the same terms and conditions
as set forth in the Summary and except as provided in this Section, on the same
terms and conditions of this Lease but including a term length at least as long
as that contained in the Summary, within 20 days of such Landlord’s Notice.

 

If the amendment to this Lease is not signed within the 20-day period, Landlord
will have the right to accept the offer and lease the ROFR Space on the terms
contained in the Summary, free of Tenant’s rights under this Section.

 

Landlord will attempt to lease the floors of the Adjoining Building in ascending
order; provided, however, Landlord’s inability to do so due to third party
tenant requirements shall not constitute a default by Landlord under this Lease.

 

If at the time of Landlord’s Notice Tenant does not exercise its right of first
refusal as to particular ROFR Space, Tenant’s right of first refusal as to that
particular ROFR Space shall not lapse, but will continue to apply to future bona
fide offers for the ROFR Space.

 

48.2 Contraction Rights in Adjoining Building.

 

(a) Subject to the conditions stated below, and provided an Event of Default has
not occurred and is continuing, Tenant shall have the option (“Contraction
Option”) to terminate this Lease at any time after the expiration of the 5th
Lease Year for the lowest full floor of the Adjoining Building then under lease
to Tenant that was not leased after the Commencement Date pursuant to an
exercise of Tenant’s right of first refusal set forth in Section 48.1 of this
Lease (“Contraction Space”).

 

(b) Contraction Notice. Tenant shall give the Landlord at least 180 days’
advance written notice (“Contraction Notice”) of its election to exercise the
Contraction Option. The Contraction Notice shall contain the following:

 

(i) a statement that Tenant is exercising its Contraction Option; (ii) the
proposed date upon which Tenant shall tender possession of the Contraction Space
back to Landlord (said date being referred to herein as the “Contraction Date”);
(iii) a statement identifying the Contraction Space; and (iv) if applicable, the
proposed construction Tenant will undertake to segregate the Contraction Space
from the Bridge Space, using Building standards, described in sufficient detail
for the Landlord to be able to review and reasonably approve (the “Demising
Work”). If the Contraction Space is accessible from the Bridge Space, then the
Contraction Space must be segregated from the Bridge Space by demising wall or
walls.

 

52



--------------------------------------------------------------------------------

(c) Conditions. On the Contraction Date, all Lease terms shall remain in effect
except as modified below:

 

(i) The Premises shall consist of the Premises minus the Contraction Space.

 

(ii) Tenant’s Proportionate Share for the Adjoining Building shall be deleted
(or, if Tenant is still leasing other space in the Adjoining Building following
the Contraction Date, then Tenant’s Proportionate Share of the Adjoining
Building shall be adjusted), and Tenant’s Proportionate Share of Universal
Common Area Expenses shall be adjusted.

 

(iii) On or before the Contraction Date Tenant shall (1) pay to Landlord the
unamortized portion of any tenant improvement allowance paid to Tenant by
Landlord with respect to the Contraction Space, as well as the unamortized
portion of any leasing commission related to the Contraction Space; and (2)
complete, to Landlord’s reasonable satisfaction, the Demising Work. The tenant
improvement allowance and leasing commissions shall be amortized on a
straight-line basis over the initial Term of this Lease applicable to the
Contraction Space (for example, if the Contraction Space is the 6th floor, then
such amounts shall be amortized on a straight-line basis over 15 years; if the
Contraction Space is the 5th floor of the Adjoining Building, and Tenant leases
the 5th floor commencing the first day of the 6th Lease Year pursuant to Section
48.3(a) below, then such amounts shall be amortized on a straight-line basis
over the remaining 10 years of the initial 15-year Term).

 

(iv) The Base Rent for the Premises shall be reduced by an amount calculated by
multiplying the rentable square footage of the Contraction Space by the
applicable Base Rent per square foot in Section 1.9.

 

(v) If the Contraction Space constitutes the 6th floor of the Adjoining
Building, and on the Contraction Date Tenant is not leasing any other Space in
the Adjoining Building, then Tenant’s 5th Floor Expansion Option and 4th Floor
Expansion Option (as defined in Section 48.3 below) shall immediately and
without further action by the parties be rendered null and void.

 

(vi) If the Contraction Space constitutes the 5th floor of the Adjoining
Building, then Tenant shall not lose the 4th Floor Expansion Option (as defined
in Section 48.3(b) below); provided, however, at Landlord’s option any exercise
by Tenant of the 4th Floor Expansion Option may be applied instead to the 5th
floor of the Adjoining Building, if comparable space on the 5th floor will be
available on the 4th Floor Expansion Effective Date (as defined in Section
48.3(b) below).

 

(vii) Landlord and Tenant shall execute an amendment to this Lease reflecting
the foregoing terms.

 

53



--------------------------------------------------------------------------------

48.3 Expansion Options.

 

(a) Fifth Floor Option. Subject to the provisions of Sections 48.2(c)(v) and
48.4 of this Lease, Tenant has the one-time option (the “5th Floor Expansion
Option”) to lease the entire 5th floor in the Adjoining Building (“5th Floor
Expansion Space”) on the same terms and conditions and for the same rental rate
then in effect under this Lease, in accordance with the provisions of this
Section 48.3. Tenant shall invoke the 5th Floor Expansion Option, if at all, by
written notice to Landlord (“5th Floor Exercise Notice”) given at any time
before the end of the fifth Lease Year, at least 180 days before the date Tenant
wants to add the 5th Floor Expansion Space to the Premises (“5th Floor Expansion
Effective Date”).

 

Notwithstanding the foregoing, in the event the 5th Floor Expansion Space or any
portion thereof has been leased by Landlord to a third party tenant prior to the
date of the 5th Floor Exercise Notice, then at Tenant’s election:

 

(i) Tenant’s 5th Floor Exercise Notice will apply first, or only, to that
portion of the 5th Floor Expansion Space that is or will be vacant on the
proposed 5th Floor Expansion Effective Date; and/or

 

(ii) as to portions of the 5th Floor Expansion Space that are then leased, the
5th Floor Expansion Effective Date as to these portions shall be the earlier of
(1) the first day of the 64th month after the date Landlord entered into the
lease with the third party tenant or (2) the expiration of the then current term
of such third party lease (not including renewal terms); or

 

(iii) if portions of the 5th Floor Expansion Space are then leased, and Tenant
has not elected to take the vacant portion first, the 5th Floor Expansion
Effective Date as to the entire 5th Floor Expansion Space shall be the date
established by clause (ii) above; or

 

(iv) Tenant may withdraw its 5th Floor Exercise Notice.

 

Landlord and Tenant shall promptly execute an amendment to the Lease to include
the 5th Floor Expansion Space and the applicable 5th Floor Expansion Effective
Dates.

 

(b) Fourth Floor Option. Provided Tenant is then leasing the fifth floor of the
Adjoining Building, and subject to the provisions of Sections 48.2(c)(v),
48.2(c)(vi) and 48.4 of this Lease, Tenant shall have the one-time option (the
“4th Floor Expansion Option”) to lease the entire 4th floor of the Adjoining
Building (“4th Floor Expansion Space”). The 4th Floor Expansion Option may only
be exercised during the 11th Lease Year by written notice to Landlord (the “4th
Floor Exercise Notice”) given at least 180 days before the date Tenant wants to
add the 4th Floor Expansion Space to the Premises (“4th Floor Expansion
Effective Date”).

 

54



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event the 4th Floor Expansion Space or any
portion thereof has been leased by Landlord to a third party tenant prior to the
date of the 4th Floor Exercise Notice, then at Tenant’s election:

 

(i) Tenant’s 4th Floor Exercise Notice shall apply first, or only, to that
portion of the 4th Floor Expansion Space that is or will be vacant on the
proposed 4th Floor Expansion Effective Date; and/or

 

(ii) as to portions of the 4th Floor Expansion Space that are then leased, the
4th Floor Expansion Effective Date as to these portions shall be the earlier of
(1) the first day of the 64th month after the date Landlord entered into the
lease with the third party tenant and (2) the expiration of the then current
term (not including renewal periods) of such third party lease; or

 

(iii) if portions of the 4th Floor Expansion Space are then leased, and Tenant
has not elected to take the vacant portion first, the 4th Floor Expansion
Effective Date as to the entire 4th Floor Expansion Space shall be the date
established by clause (ii) above; or

 

(iv) Tenant may withdraw its 4th Floor Exercise Notice.

 

Landlord and Tenant shall promptly execute an amendment to this Lease to include
the 4th Floor Expansion Space and the applicable 4th Floor Expansion Effective
Dates.

 

(c) Terms and Conditions. The 5th Floor Expansion Space and the 4th Floor
Expansion Space are hereinafter collectively referred to as “Expansion Space.”

 

The Expansion Space will be delivered by Landlord to Tenant with the base
Building work completed (as set forth on Exhibits B and B-1), in accordance with
a work agreement executed by Landlord and Tenant substantially similar to the
Work Agreement attached hereto as Exhibit C (to the extent applicable), with an
allowance equal to the product of **** per square foot contained within the
Expansion Space multiplied by a fraction, the numerator of which shall be the
number of months in the initial term for the Expansion Space, and the
denominator of which shall be 180. Such allowance shall not be applied towards
any necessary demolition work which shall be at Landlord’s sole cost and
expense. Except as stated in this Section all the provisions of this Lease will
apply to the Expansion Space including, without limitation, the Term and
Extension Options. Rent shall commence on the date Landlord has delivered the
Expansion Space to Tenant with the tenant improvements Substantially Completed.
If Tenant performs the tenant improvement work in the Expansion Space, Rent
shall commence on the earlier of (i) the date such improvements are
Substantially Completed or (ii) 60 days after the Expansion Space is delivered
to Tenant, free of tenancies, broom clean, and free of furniture and debris.

 

The initial Base Rent for the Expansion Space will be at the rate per rentable
square foot of the initial Premises in effect on the date on which Tenant is
obligated to pay rent for the Expansion Space. Tenant’s Proportionate Share for
the Adjoining Building shall be recalculated by dividing the rentable square
footage of that portion of the Premises Tenant occupies in the Adjoining
Building by the rentable square footage of the Adjoining Building (excluding the
first floor leaseable area).

--------------------------------------------------------------------------------

**** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Commission.

 

55



--------------------------------------------------------------------------------

48.4 Tenant shall not have any rights set forth in this Section 48 if an Event
of Default exists at the time it attempts to exercise any of these rights.
Tenant’s options under Sections 48.1, 48.2 and 48.3 are subject to Section 51.1
of this Lease.

 

49. PROVISIONS REGARDING GROUND LEASE.

 

(a) Landlord shall pay, when and as due, all base rent, additional rent and
other charges payable by Landlord to Master Landlord under the Ground Lease.

 

(b) Except as otherwise expressly provided herein, Landlord shall perform its
covenants and obligations under the Ground Lease. For example, Landlord shall at
all times keep in full force and effect all insurance required of Landlord as
tenant under the Ground Lease.

 

(c) Except as otherwise expressly provided herein, Tenant shall perform all
affirmative covenants and shall refrain from performing any act which is
prohibited by the negative covenants of the Ground Lease, where the obligation
to perform or refrain from performing is by its nature imposed upon the party in
possession of the Premises. All such covenants are attached hereto as Schedule
49(c).

 

(d) Landlord hereby grants to Tenant the right to receive all of the benefits
with respect to the Premises which are to be provided by Master Landlord under
the Ground Lease (if any). The parties contemplate that Master Landlord shall,
in fact, perform its obligations under the Ground Lease and in the event of any
default or failure of such performance by Master Landlord, Landlord agrees that
it will, upon notice from Tenant, make demand upon Master Landlord to perform
its obligations under the Ground Lease and Landlord will take appropriate legal
action to enforce the Ground Lease.

 

(e) Landlord grants and demises to Tenant the non-exclusive use and benefit of
all easements, licenses, rights-of-way, and privileges granted to Landlord under
the Ground Lease. Landlord shall not agree to an amendment or modification to
the Ground Lease which would have a material adverse effect on this Lease,
Tenant’s occupancy of the Premises or its use of the Premises, unless Landlord
shall first obtain Tenant’s prior written approval thereof. In addition, in the
event the same would have any material adverse effect on Tenant, Landlord shall
not, without Tenant’s prior written consent, (i) waive any of its rights under
the Ground Lease, or (ii) grant any consents thereunder. In no event shall
Landlord subordinate the Ground Lease to any future mortgage, deed of trust or
ground lease, without the prior written consent of Tenant. Tenant agrees that
Landlord may obtain leasehold financing on the Ground Lease so long as Tenant
receives a non-disturbance agreement as contemplated by Section 24. If Landlord
shall default under this Section 48(e) then, in addition to all other rights and
remedies of Tenant as a result thereof, shall include, without limitation, the
right to bring suit in the name of Landlord and/or Tenant to enforce the Ground
Lease and Landlord shall cooperate with Tenant in so doing.

 

(f) Landlord represents and warrants to Tenant that (a) Landlord shall enter
into the Ground Lease after all Contingencies are satisfied and (b) Landlord has
full power and authority to enter into this Lease and to lease the Premises to
Tenant, contingent upon entering into the Ground Lease.

 

56



--------------------------------------------------------------------------------

(g) Landlord shall obtain a non-disturbance agreement or a recognition agreement
from Master Landlord prior to the Commencement Date. Such agreement will be in
form reasonably acceptable to Tenant, and will provide, among other things, that
Master Landlord will recognize Tenant as its tenant, pursuant to the terms of
this Lease, should Landlord default under the Ground Lease or if the Ground
Lease is terminated prior to the end of the Term. Such agreement shall also
contain a waiver of claims for insurable property damage losses and an agreement
from Master Landlord to obtain a waiver of subrogation rights in Master
Landlord’s property insurance (if any), if and to the extent Master Landlord
waives such claims against Landlord under the Ground Lease or is required to
obtain such waiver of subrogation rights.

 

50. COVENANTS ON USE.

 

50.1 Tenant acknowledges that the Premises are located between 2 professional
sports stadiums and that an outdoor amphitheatre may be constructed in close
proximity to Parcels 12 and 13. Consequently, it is likely that such venues,
either individually or collectively, will generate, noise, crowds and traffic
and related circumstances in connection with events at the venues that are
outside of Landlord’s control (“Venue Related Circumstances”). Tenant hereby
acknowledges that Venue Related Circumstances may occur, and hereby waives and
agrees to hold harmless Master Landlord and Owner Related Parties (as defined in
the Ground Lease) from any claims whatsoever based upon such Venue Related
Circumstances, except in the event of any gross negligence or willful misconduct
by Landlord or any of the Owner Related Parties, or the failure of Landlord to
perform its obligations under this Lease.

 

50.2 The identity of retail and restaurant tenants in the Buildings shall be
consistent with that found in Class “A” corporate office buildings. Tenant shall
have reasonable approval rights over all proposed retail and restaurant tenants
in the Buildings, and Landlord shall not enter into any leases for retail space
in the Buildings without consultation with and approval by Tenant. Tenant will
not object to retail or restaurant tenants unless Tenant determines that such
proposed tenant could jeopardize the image of the Buildings as corporate
headquarters for an international consumer/ prepared food company, could produce
objectionable noise or vibration, or otherwise could potentially interfere with
Tenant’s business operation, jeopardize the safety of permitted occupants of the
Premises, or injure Tenant’s business reputation. Landlord agrees that all first
floor space in the Buildings will be separately metered for all utilities and
that food service tenant space in the Buildings will be constructed in a manner
that will minimize noise, odors and smoke from escaping into the Premises and
shall include, without limitation, installation of adequate exhaust flues and
ducts, and appropriate filters and grease traps to preclude the flow of grease
into the sewer and to prevent stopping up of the sewage system.

 

50.3 Throughout the Term Landlord will not agree to any modification, amendment
or termination of (i) the North Shore Declaration of Covenants, Conditions and
Restrictions dated September 25, 2003 and recorded in Allegheny County at Deed
Book Volume 11799, Page 83 or (ii) the Declaration of Restrictive Covenants
dated September 25, 2003 and recorded in Allegheny County at Deed Book Volume
11799, Page 76 without consultation with and approval from Tenant.

 

57



--------------------------------------------------------------------------------

50.4 Landlord agrees that during the Term Landlord will not construct or allow
any buildings, free standing signs (except traffic and directional signs),
kiosks or other structures at Parcels 12 and 13, except for the Buildings and
except for any above-ground utility structures.

 

50.5 No part of either Building shall be used for any of the following: (i)
tanning (except incidental to an otherwise permitted use; (ii) school or house
of worship; (iii) meeting hall; (iv) massage parlor, adult bookstore, a
so-called “head” shop, off-track betting, gambling, gaming or check cashing
facility; (v) after-hours nightclub, video game room, pool hall, or arcade
(unless ancillary to a restaurant operation) (vi) quick service or “fast food”
establishment of a character like McDonalds, Burger King, Taco Bell, Popeye’s or
Wendy’s, but not intending to exclude establishments such as “Starbucks,”
“Panera,” “Bruegers,” “Au Bon Pain,” and establishments of like character, (vii)
veterinarian office, (viii) any use which constitutes a public or private
nuisance or produces objectionable noise or vibration, or (ix) any use that
would jeopardize the safety of the lawful occupants of the Premises.

 

51. MISCELLANEOUS.

 

51.1 Certain Options Personal. The options granted to Tenant in Sections 45,
48.1, 48.2 and 48.3 of this Lease are personal to the original Tenant executing
this Lease and any Related Party to whom this Lease is assigned and, unless
otherwise consented to by Landlord, may be exercised only by the original Tenant
or such Related Party and may not be exercised or be assigned, voluntarily or
involuntarily, by or to any person or entity other than Tenant or a Related
Party, including, without limitation, any transferee approved by Landlord in
Section 14 that is not a Related Party.

 

51.2 Condition Precedent.

 

(a) This Lease is contingent upon satisfaction of the following conditions (each
a “Contingency”) on or before the dates set forth below:

 

(i) The acquisition of Parcels 12 and 13 by Master Landlord and Landlord’s
subsequent acquisition of leasehold title to Parcels 12 and 13 by entering into
the Ground Lease. If Landlord does not enter into the Ground Lease by July 1,
2004, then either party may cancel this Lease without further obligation
hereunder.

 

(ii) Landlord’s receipt of the Approvals described in Section 2.8 hereof, or
evidence satisfactory to Tenant that the Approvals will be obtained. If this
Contingency is not met by April 1, 2004, Tenant may terminate this Lease by
written notice to Landlord delivered by April 21 2004.

 

(iii) Tenant’s receipt of written confirmation, satisfactory to Tenant in its
reasonable and good faith discretion, from the Stadium Authority that the
Stadium Authority agrees with and will honor Tenant’s rights to the Executive
Spaces and the Surface Lot Spaces, as described in Section 25 hereof. If this
Contingency is not met by April 1, 2004, Tenant may terminate this Lease by
written notice to Landlord given anytime prior to satisfaction of the
Contingency.

 

58



--------------------------------------------------------------------------------

(iv) Tenant’s receipt of the recognition agreement from the Master Landlord
required by Section 49 (g). If this Contingency is not met on the day that
Landlord enters into the Ground Lease, Tenant will notify Landlord in writing,
and if the Contingency is not met within 30 days after such notice, Tenant may
terminate this Lease by written notice to Landlord given anytime prior to
satisfaction of the Contingency.

 

51.3 Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement.

 

THIS LEASE SHALL BECOME BINDING UPON LANDLORD ONLY WHEN FULLY EXECUTED BY BOTH
PARTIES AND WHEN LANDLORD HAS DELIVERED A FULLY EXECUTED ORIGINAL OF THIS LEASE
TO TENANT.

 

[SIGNATURE PAGES TO FOLLOW]

 

59



--------------------------------------------------------------------------------

LANDLORD:

Continental North Shore II, L.P.

By:

  Continental/North Shore Manager, LLC, an Ohio limited liability company, its
General Partner

By:

 

/s/ DAVID SHEIDLOWER

--------------------------------------------------------------------------------

   

David Sheidlower, Vice President/Secretary

TENANT:

DEL MONTE CORPORATION

By:

 

/s/ NILS LOMMERIN

--------------------------------------------------------------------------------

Title:

 

EVP – Human Resources

--------------------------------------------------------------------------------